Exhibit 10.1

 

[g31621ks01i001.jpg]

 

Execution Version

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

January 15, 2019

 

among

 

AMPHENOL CORPORATION,

as Parent Borrower and a Guarantor

 

AMPHENOL EAST ASIA LIMITED,

as Hong Kong Borrower

and

 

AMPHENOL TECHNOLOGIES HOLDING GMBH,

as German Borrower

and

 

AMPHENOL BENELUX B.V.,

as Dutch Borrower

and

 

AMPHENOL LIMITED,

as UK Borrower

and

 

THE OTHER SUBSIDIARIES PARTY HERETO,
as Designated Borrowers,

and

 

THE SUBSIDIARIES PARTY HERETO,
as Guarantors

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A,
as Administrative Agent, Swingline Lender and an L/C Issuer,

 

WELLS FARGO BANK, N.A., MUFG BANK, LTD., CITIBANK, N.A. and TD BANK, N.A.

as Syndication Agents

and

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, COMMERZBANK AG, NEW YORK BRANCH, HSBC
BANK USA, N.A. and MIZUHO BANK, LTD. as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC, MUFG BANK, LTD., CITIBANK, N.A. and TD SECURITIES
(USA) LLC

as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

32

1.03

Accounting Terms

 

32

1.04

Exchange Rates; Currency Equivalents

 

33

1.05

Additional Alternative Currencies

 

33

1.06

Change of Currency

 

34

1.07

Times of Day

 

35

1.08

Letter of Credit Amounts

 

35

1.09

Affiliates

 

35

1.10

Interest Rates; LIBOR Notification

 

35

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

36

 

 

 

 

2.01

Committed Loans

 

36

2.02

Borrowings, Conversions and Continuations of Committed Loans

 

36

2.03

Letters of Credit

 

39

2.04

Swingline Loans

 

49

2.05

Prepayments

 

51

2.06

Termination or Reduction of Commitments

 

53

2.07

Repayment of Loans

 

53

2.08

Interest

 

53

2.09

Fees

 

54

2.10

Computation of Interest and Fees

 

55

2.11

Evidence of Debt

 

55

2.12

Payments Generally; Administrative Agent’s Clawback

 

56

2.13

Sharing of Payments by Lenders

 

58

2.14

Designated Borrowers

 

58

2.15

Cash Collateral

 

60

2.16

Defaulting Lenders

 

61

2.17

Maturity Date Extension

 

63

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

66

 

 

 

 

3.01

Taxes

 

66

3.02

Illegality

 

69

3.03

Inability to Determine Rates

 

70

3.04

Increased Costs

 

71

3.05

Compensation for Losses

 

73

3.06

Mitigation Obligations; Replacement of Lenders

 

74

3.07

Survival

 

74

 

i

--------------------------------------------------------------------------------



 

ARTICLE IV GUARANTY

 

75

 

 

 

4.01

The Guaranty

 

75

4.02

Obligations Unconditional

 

75

4.03

Reinstatement

 

77

4.04

Certain Additional Waivers

 

77

4.05

Remedies

 

77

4.06

Rights of Contribution

 

78

4.07

Guarantee of Payment; Continuing Guarantee

 

78

 

 

 

 

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

78

 

 

 

5.01

Conditions of Initial Credit Extension

 

78

5.02

Conditions to all Credit Extensions

 

80

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

81

 

 

 

6.01

Existence, Qualification and Power

 

81

6.02

Authorization; No Contravention

 

81

6.03

Financial Statements

 

82

6.04

No Material Adverse Effect

 

82

6.05

Ownership of Property; Liens

 

82

6.06

Litigation

 

82

6.07

Taxes

 

83

6.08

Government Regulation

 

83

6.09

Employee Benefit Plans

 

83

6.10

Environmental Protection

 

84

6.11

Disclosure

 

84

6.12

Representations as to Foreign Obligors

 

85

6.13

Anti-Corruption Laws and Sanctions

 

86

6.14

EEA Financial Institutions

 

86

 

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

 

86

 

 

 

7.01

Financial Statements and Other Reports

 

87

7.02

Preservation of Existence, Etc.

 

91

7.03

Payment of Taxes and Claims; Tax Consolidation

 

91

7.04

Maintenance of Properties; Insurance

 

91

7.05

Inspection Rights

 

92

7.06

Compliance with Laws

 

92

7.07

Additional Subsidiary Guarantors

 

92

7.08

Transactions with Affiliates

 

93

7.09

Conduct of Business

 

93

7.10

Fiscal Year

 

93

7.11

Use of Proceeds

 

93

7.12

Anti-Corruption Laws and Sanctions

 

93

 

ii

--------------------------------------------------------------------------------



 

ARTICLE VIII NEGATIVE COVENANTS

 

94

 

 

 

8.01

Indebtedness

 

94

8.02

Liens

 

94

8.03

Priority Indebtedness

 

95

8.04

[Reserved.]

 

95

8.05

[Reserved.]

 

95

8.06

Financial Covenants

 

95

8.07

Fundamental Changes

 

95

8.08

Amendment of Certain Documents

 

96

8.09

Use of Proceeds

 

96

 

 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

 

97

 

 

 

9.01

Events of Default

 

97

9.02

Remedies Upon Event of Default

 

99

9.03

Application of Funds

 

99

 

 

 

 

ARTICLE X ADMINISTRATIVE AGENT

 

100

 

 

 

10.01

Appointment and Authority

 

100

10.02

Rights as a Lender

 

100

10.03

Exculpatory Provisions

 

101

10.04

Reliance by Administrative Agent

 

102

10.05

Delegation of Duties

 

102

10.06

Resignation of Administrative Agent

 

102

10.07

Non-Reliance on Administrative Agent and Other Lenders

 

103

10.08

No Other Duties, Etc.

 

103

10.09

Administrative Agent May File Proofs of Claim

 

104

10.10

Guaranty Matters

 

104

10.11

Certain ERISA Matters

 

105

 

 

 

 

ARTICLE XI MISCELLANEOUS

 

106

 

 

 

11.01

Amendments, Etc.

 

106

11.02

Notices; Effectiveness; Electronic Communication

 

107

11.03

No Waiver; Cumulative Remedies

 

109

11.04

Expenses; Indemnity; Damage Waiver

 

109

11.05

Payments Set Aside

 

111

11.06

Successors and Assigns

 

111

11.07

Treatment of Certain Information; Confidentiality

 

116

11.08

Right of Setoff

 

117

11.09

Interest Rate Limitation

 

118

11.10

Counterparts; Integration; Effectiveness

 

118

11.11

Survival of Representations and Warranties

 

118

11.12

Severability

 

118

11.13

Replacement of Lenders

 

119

 

iii

--------------------------------------------------------------------------------



 

11.14

Governing Law; Jurisdiction; Etc.

 

120

11.15

Waiver of Jury Trial

 

121

11.16

USA PATRIOT Act Notice

 

121

11.17

Judgment Currency

 

121

11.18

No Advisory or Fiduciary Relationship

 

122

11.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

122

11.20

Amendment and Restatement of the Existing Credit Agreement

 

123

 

iv

--------------------------------------------------------------------------------



 

SCHEDULES

 

2.01

Commitments and Applicable Percentages

6.01(c)

Subsidiaries

6.06

Litigation

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

Form of

 

 

A

Committed Loan Notice

B

Swingline Loan Notice

C

Revolving Note

D

Swingline Note

E

Compliance Certificate

F

Assignment and Assumption

G

Joinder Agreement

H

Designated Borrower Request and Assumption Agreement

I

Designated Borrower Notice

 

v

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 15, 2019 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”) among AMPHENOL CORPORATION, a Delaware corporation (the
“Company”), AMPHENOL EAST ASIA LIMITED, a private limited company incorporated
in Hong Kong (the “Hong Kong Borrower”), AMPHENOL TECHNOLOGIES HOLDING GMBH, a
corporation registered in the commercial register of the local court of
Stuttgart under HRB 104157 (the “German Borrower”), AMPHENOL BENELUX B.V., a
company incorporated in the Netherlands (the “Dutch Borrower”), AMPHENOL
LIMITED, a company incorporated in England (the “UK Borrower”, together with the
Hong Kong Borrower, the German Borrower and the Dutch Borrower, the “Initial
Subsidiary Borrowers”), certain additional Subsidiaries of the Company party
hereto pursuant to Section 2.14 (together with the Initial Subsidiary Borrowers,
the “Designated Borrowers”, and each a “Designated Borrower”, and together with
the Company, the “Borrowers”, and each a “Borrower”), certain Subsidiaries of
the Company from time to time party hereto (each a “Subsidiary Guarantor” (as
further defined below) and together with the Company, in its capacity as a
guarantor of the Designated Borrower Obligations, the “Guarantors”), each lender
from time to time party hereto (collectively, the “Lenders” and each
individually, a “Lender”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Swingline Lender and an L/C Issuer.

 

The Company has requested that the Lenders amend and restate the Credit
Agreement dated as of March 1, 2016 (as amended by that certain First Amendment
thereto, dated as of June 11, 2018, the “Existing Credit Agreement”), among the
Company, the Hong Kong Borrower, the designated borrowers from time to time
party thereto, the guarantors from time to time party thereto, the lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Existing Credit Agreement shall be amended and
restated in its entirety, as of the Restatement Date (as defined below), as
follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Accounts Receivable Facility” means any accounts receivable financing program
entered into by the Company and/or any of its Subsidiaries on terms customary
for accounts receivable financings; provided, in each case, that there is no
recourse thereunder against the Company or any of its Subsidiaries for any
default by any account obligor in the payment of its obligations in connection
with the accounts receivable subject to such program, except to the extent that
such recourse is limited in a customary manner for facilities of such type;
provided,

 

--------------------------------------------------------------------------------



 

further, that any accounts receivable financing program shall cease to
constitute an “Accounts Receivable Facility” in the event the attributes
described in the foregoing proviso cease to exist with regard to such program.

 

“Accounts Receivable Facility Amount” means, at any time, the principal
component of financing then outstanding under any Accounts Receivable Facility.

 

“Acquisition” means the acquisition by the Company or any of its Subsidiaries
(by purchase or otherwise) in a single transaction or in a series of related
transactions, of all or substantially all of the business, property or fixed
assets of, or at least a majority of the stock or other evidence of beneficial
ownership of, any Person or any division, business unit or line of business of
any Person.

 

“Additional Lender” has the meaning specified in Section 2.17.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to (i) vote 10% or more of the Voting Stock of such
Person or (ii) direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  The aggregate
principal amount of the Aggregate Commitments in effect on  the Restatement Date
is TWO BILLION FIVE HUNDRED MILLION DOLLARS ($2,500,000,000).

 

“Agreement” means this Amended and Restated Credit Agreement.

 

“Alternative Currency” means each of Euro, Hong Kong Dollars, Sterling, Yen and
each other currency (other than Dollars) that is approved in accordance with
Section 1.05.

 

“Alternative Currency Equivalent” means, for any amount denominated in Dollars,
at the time of determination thereof, the equivalent of such amount in the
applicable Alternative Currency as determined by using the rate of exchange for
the purchase of such Alternative Currency with Dollars last provided (either by
publication or otherwise provided to the Administrative Agent) by Reuters on the
Business Day (New York City time) immediately

 

2

--------------------------------------------------------------------------------



 

preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of such Alternative
Currency with Dollars, as provided by such other publicly available information
service which provides that rate of exchange at such time in place of Reuters
chosen by the Administrative Agent in its sole discretion (or if such service
ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in such Alternative Currency as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion after due consideration of market convention at such time).

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $750,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, but not limited
to, the Foreign Corrupt Practices Act of 1977 and the United Kingdom Bribery Act
2010, each as amended, and the rules and regulations thereunder.

 

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 6.12(a).

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment
at such time.  If the Commitment of each Lender to make Loans and the obligation
of each L/C Issuer to make L/C Credit Extensions have been terminated pursuant
to Section 9.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, for any day, with respect to any Base Rate Loan or
Eurocurrency Rate Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Commitment Fee”,  “Eurocurrency Rate Loans and Letter of
Credit Fee” or “Base Rate Loans”, as the case may be, based upon the most
recently publicly announced Debt Rating determined in accordance with the table
set forth below:

 

Pricing Level

 

Debt Rating

 

Commitment Fee

 

Eurocurrency 
Rate Loans and 
Letter of Credit 
Fee

 

Base
Rate Loans

 

1

 

> A / A2

 

0.07

%

0.875

%

0.00

%

2

 

A- / A3

 

0.09

%

1.000

%

0.00

%

3

 

BBB+ / Baa1

 

0.10

%

1.125

%

0.125

%

4

 

BBB / Baa2

 

0.15

%

1.250

%

0.250

%

5

 

< BBB-/ Baa3

 

0.20

%

1.500

%

0.500

%

 

3

--------------------------------------------------------------------------------



 

For purposes of the foregoing, (i) if at any time the Company only has one
rating in effect from Moody’s or S&P, then such rating shall apply, (ii) if at
any time the Company does not have a rating in effect from at least one of
Moody’s or S&P (other than by reason of the circumstances referred to in the
last sentence of this definition), then Pricing Level 5 shall apply; (iii) if
the ratings established by Moody’s and S&P shall fall within different Levels,
the Applicable Rate shall be based on the higher of the two ratings (with the
Debt Rating for Pricing Level 1 being the highest and the Debt Rating for
Pricing Level 5 being the lowest) unless one of the two ratings is two or more
Levels lower than the other, in which case the Applicable Rate shall be the
rating that is one level lower than the higher rating (for example, if the Debt
Ratings are A/Baa2, Pricing Level 2 will apply); and (iv) if the ratings
established or deemed to have been established by Moody’s and S&P shall be
changed, such change shall be effective as of the date on which it is first
announced by the applicable rating agency.  Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If Moody’s or S&P shall cease to be in the business of rating corporate
debt obligations, the Company and the Lenders shall negotiate in good faith to
amend this definition to reflect the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable Rate
shall be determined by reference to the rating most recently in effect prior to
such cessation.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means the sale by the Company or any of its Subsidiaries to any
Third Party of (i) any of the stock or other ownership interests of any of the
Company’s Subsidiaries, (ii) substantially all of the assets of any division or
line of business of the Company or any of its Subsidiaries, or (iii) any other
assets (whether tangible or intangible) of the Company or any of its
Subsidiaries outside of the ordinary course of business (other than (a) accounts
receivable sold pursuant to any Accounts Receivable Facility permitted by
Section 8.01(c)(ii) and (b) any other such assets to the extent that the
aggregate value of such assets sold in any single transaction or related series
of transactions is equal to $10,000,000 or less).

 

4

--------------------------------------------------------------------------------



 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Finance
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Finance Lease and (c) in respect of any Accounts
Receivable Facility, the Accounts Receivable Facility Amount.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Restatement Date
to but excluding the earliest of (a) the Maturity Date (or the latest Maturity
Date, in the event there are two or more tranches of Commitments as a result of
one or more extensions pursuant to Section 2.17), (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Eurocurrency Rate that would be calculated as of
such day (or, if such day is not a Business Day, the immediately preceding
Business Day) in respect of a proposed Eurocurrency Rate Loan with a one-month
Interest Period plus 1.0%; provided, that, if the Base Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.  Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or
such Eurocurrency Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate or the Eurocurrency Rate,
respectively.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

5

--------------------------------------------------------------------------------



 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be (i) denominated in Dollars and (ii) available solely to
the Company and each other Borrower that is a Domestic Subsidiary.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.01.

 

“Borrowing” means a Committed Borrowing or a Swingline Borrowing, as the context
may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

6

--------------------------------------------------------------------------------



 

“Calculation Date” means (a)(i) the date of any Committed Borrowing or (ii) the
date on which a Loan made in an Alternative Currency is continued and (b) the
date of issuance, amendment, renewal or extension of a Letter of Credit.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any L/C
Issuer or the Swingline Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swingline Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable L/C Issuer or the Swingline Lender (as applicable).  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement (or, in
the case of an Eligible Assignee, after the date such Eligible Assignee becomes
a party to this Agreement), of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, for purposes of this Agreement,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, guidelines or directives in connection therewith and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the Voting Stock of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or

 

7

--------------------------------------------------------------------------------



 

equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swingline Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated Corporation” has the meaning specified in Section 6.07.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) other non-cash charges for such period, (v) all
non-cash losses for such period, (vi) any expenses or charges incurred in
connection with any Equity Issuances (including upfront fees payable in respect
of bank facilities), (vii) any restructuring charges or reserves or
non-recurring cash charges in an aggregate amount in the case of the cash
portion thereof not to exceed $5,000,000 in any consecutive twelve month period
ending on any date of determination, (viii) any fees and expenses related to
Acquisitions and investments permitted hereunder and (ix) any deduction for
minority interest expense, minus (b) to the extent included in calculating
Consolidated Net Income for such period, all non-cash income or gains for such
period, all as determined in accordance with GAAP.

 

8

--------------------------------------------------------------------------------



 

“Consolidated Funded Indebtedness” means, without duplication, as of any date of
determination, (a) the aggregate stated balance sheet amount of all Indebtedness
of the Company and its Subsidiaries under clauses (a), (b) and (c) of the
definition of “Indebtedness” (but only to the extent, in the case of said clause
(c), of any drawings honored under letters of credit and not yet reimbursed by
the Company or any of its Subsidiaries), as determined on a consolidated basis
in accordance with GAAP plus (b) the Accounts Receivable Facility Amount.

 

“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Company, the ratio of (a) Consolidated EBITDA for the Testing
Period ending on such date to (b) Consolidated Interest Expense for such Testing
Period, each as determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
debt discount, fees, charges and related expenses of the Company and its
Subsidiaries in connection with borrowed money (including capitalized interest
and other fees and charges incurred under any Accounts Receivable Facility) or
in connection with the deferred purchase price of assets, but excluding,
however, any interest expense not payable in cash during such period, in each
case to the extent treated as interest in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Company, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the Testing Period ended on such date.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means the aggregate amount of assets included
on the consolidated balance sheet of the Company as of the most recent fiscal
quarter end for which such consolidated balance sheet is available, minus
(a) all current liabilities, except for current maturities of long-term debt and
current maturities of obligations under Finance Leases, and (b) total goodwill
and other intangible assets, all as set forth on the most recent consolidated
balance sheet of the Company and its consolidated Subsidiaries and computed in
accordance with GAAP.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” means each of the Administrative Agent, the L/C Issuers, and any
other Lender.

 

9

--------------------------------------------------------------------------------



 

“Debt Rating” means, as of any date of determination, the rating as determined
by the Ratings Agencies (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Eurocurrency Rate Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender (a) has failed
to perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of Letters of Credit or Swingline Loans,
within three (3) Business Days of the date required to be funded by it
hereunder, unless such obligation is the subject of a good faith dispute,
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend credit, (c) has failed,
within three (3) Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, unless such obligation is the subject of a good
faith dispute, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of (A) a proceeding under any Debtor Relief Law or (B) a
Bail-In Action, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided, that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

10

--------------------------------------------------------------------------------



 

“Designated Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Designated Borrowers arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Designated Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent or the applicable L/C Issuer, as the case may be) by
Reuters on the Business Day (New York City time) immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of Dollars with the Alternative Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent or the applicable L/C Issuer, as the case may be, in its
sole discretion (or if such service ceases to be available or ceases to provide
such rate of exchange, the equivalent of such amount in Dollars as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be, using
any method of determination it deems appropriate in its sole discretion after
due consideration of market convention at such time) and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, using any method of determination it deems appropriate in its sole
discretion after due consideration of market convention at such time.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Dutch Borrower” means Amphenol Benelux B.V., a company incorporated in the
Netherlands.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity

 

11

--------------------------------------------------------------------------------



 

established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any institution established
in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender (unless a
transfer to such Affiliate would result in increased costs to any Borrower);
(c) an Approved Fund; and (d) any other Person (other than a natural person or a
holding company, investment vehicle or trust (but not including, for the
avoidance of doubt, any bona fide third party investment funds) for, or owned
and operated for the primary benefit of a natural person) approved by (i) the
Administrative Agent, each L/C Issuer and the Swingline Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Company (each such
approval not to be unreasonably withheld); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (A) the Company or any of the
Company’s Affiliates or Subsidiaries or (B) any Defaulting Lender or any of its
Subsidiaries, or any direct or indirect parent company of such Defaulting
Lender, or any Person who, upon becoming a Lender hereunder, would constitute
any of the foregoing Persons described in this clause (B); and provided further,
however, that an Eligible Assignee shall include only a Lender, an Affiliate of
a Lender or another Person, which, through its Lending Offices, is capable of
lending Dollars and the Alternative Currencies to the Borrowers without the
imposition of any additional Indemnified Taxes.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by the
Company or any of its Subsidiaries (i) in the ordinary course of such Person’s
business or (ii) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings relating in any way to
any Environmental Law (for purposes of this definition, “Claims”), including
(a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (b) any and all Claims by any
Third Party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

 

“Environmental Laws” means any and all applicable present and future laws,
statutes, ordinances, rules, regulations, requirements, restrictions, permits,
orders, and determinations of any governmental authority that have the force and
effect of law, and that pertain to pollution (including hazardous, toxic or
dangerous substances), or protection of natural resources or the

 

12

--------------------------------------------------------------------------------



 

environment, whether federal, state, or local, domestic or foreign including
environmental response laws such as the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986 and as the same may be further amended
(hereinafter collectively called “CERCLA”).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“Equity Issuance” means any issuance by the Company or any Subsidiary to any
Person of shares of its Equity Interests, other than (a) any issuance of shares
of its Equity Interests pursuant to the exercise of options or warrants, (b) any
issuance of shares of its Equity Interests pursuant to the conversion of any
debt securities to equity or the conversion of any class equity securities to
any other class of equity securities, (c) any issuance of options or warrants
relating to its Equity Interests, (d) any issuance by the Company of shares of
its Equity Interests as consideration for an Acquisition permitted hereunder and
(e) any issuance of shares of Equity Interests from a Subsidiary to the Company
or any other Subsidiary.  The term “Equity Issuance” shall not be deemed to
include any Asset Sale.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Internal Revenue Code or (for purposes
of provisions of the Internal Revenue Code relating to Section 412 of the
Internal Revenue Code) Section 414(m) or (o) of the Internal Revenue Code.

 

“ERISA Event” means any of the following events or occurrences if such event or
occurrence could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:  (i) the failure to make a required contribution
to a Pension Plan; (ii) a withdrawal by the Company, any of its Subsidiaries or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (iii) a complete or partial
withdrawal by the Company, any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent
pursuant to Section 4245 of ERISA; (iv) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate,
in each case with respect to a Pension Plan or Multiemployer Plan; (v) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (vi) the imposition of any
liability upon the Company, any of its

 

13

--------------------------------------------------------------------------------



 

Subsidiaries or any ERISA Affiliate under Title IV of ERISA (other than with
respect to PBGC premiums due but not delinquent under Section 4007 of ERISA)
upon the Company, any of its Subsidiaries or any ERISA Affiliate; (vii) the
imposition of a Lien pursuant to Section 430(k) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan; (viii) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Plan intended to qualify under Section 401(a) of the Internal Revenue
Code) to qualify under Section 401(a) of the Internal Revenue Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Internal Revenue Code; or (ix) the
violation of any applicable foreign law, or an event or occurrence that is
comparable to any of the foregoing events or occurrences, in either case with
respect to a Plan that is not subject to regulation under ERISA by reason of
Section 4(b)(4) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBOR Screen Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means for any Interest Period

 

(i) with respect to any Eurocurrency Rate Loan denominated in any currency other
than Euro or Hong Kong Dollars, the rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars or other
applicable Alternative Currency) for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that
displays such rate (or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “LIBOR Screen Rate”) as of the
Specified Time on the Quotation Day for such Interest Period,

 

(ii) with respect to any Eurocurrency Rate Loan denominated in Euro, the euro
interbank offered rate as administered by the Banking Federation of the European
Union (or any other Person that takes over the administration of such rate for
Euro) for a period in length equal to such Interest Period as displayed on
page EURIBOR01 of the Reuters screen that displays such rate (or, in the event
such rate does not appear on such Reuters page, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case, the
“EURIBOR Screen Rate”) as of the Specified Time on the Quotation Day for such
Interest Period; and

 

(iii) with respect to any Eurocurrency Rate Loan denominated in Hong Kong
Dollars, the rate per annum equal to the rate for a period in length equal to
such Interest Period designated as the HKABHIBOR Screen for such period on the
Reuters system (or, in the event such rate does

 

14

--------------------------------------------------------------------------------



 

not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Hong
Kong Screen Rate”) as of the Specified Time on the Quotation Day for such
Interest Period;

 

provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to such currency (the “Impacted
Currency”), then the Eurocurrency Rate shall be the Interpolated Rate at such
time; provided that if the Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that all of the foregoing shall be subject to Section 3.03.

 

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clauses (i), (ii) or (iii) of the definition of “Eurocurrency Rate”. 
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency.  All Committed Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Domestic Subsidiary” means each Domestic Subsidiary of the Company
(i) that is a Subsidiary of a Foreign Subsidiary or (ii) substantially all of
the assets of which consist of the Equity Interests (or Equity Interests and
other securities) of one or more Foreign Subsidiaries.

 

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Credit Party in respect of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document:
(a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes imposed on it  and branch profits Taxes, in each
case, (i) imposed as a result of such Credit Party being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) imposed as a result of a present or
former connection between such Credit Party and the jurisdiction imposing such
Tax (other than connections arising from such Credit Party having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), (b) in the case of a Lender, any U.S. or
Hong Kong withholding Tax that is imposed on amounts payable to such Lender
pursuant to a law in effect on the date on which such Lender becomes a party
hereto (other than pursuant to an assignment request by the Company under
Section 11.13) or designates a new Lending Office, except in each case to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 3.01, (c) Taxes attributable to such Credit Party’s failure
to comply with Section 3.01(e), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

15

--------------------------------------------------------------------------------



 

“Existing Credit Agreement” has the meaning specified in the preamble to this
Agreement.

 

“Existing Maturity Date” has the meaning specified in Section 2.17.

 

“Extending Lender” has the meaning specified in Section 2.17.

 

“Extension Request” has the meaning specified in Section 2.17.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements in respect thereof (and any
legislation, regulations or other official guidance pursuant to, or in respect
of, such intergovernmental agreements).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Fee Letter” means, collectively, (i) the Fee Letter, dated as of December 18,
2018, by and between the Company and JPMorgan Chase Bank, N.A. and (ii) each of
the fee letters dated as of January 15, 2019, by and between the Company and the
other Joint Lead Arrangers.

 

“Finance Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a finance lease on the balance sheet of that
Person.

 

“Foreign Obligor” means a Designated Borrower that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

16

--------------------------------------------------------------------------------



 

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized or (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the applicable L/C Issuer and (d) the
Commitments shall have expired or been terminated in full.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“German Borrower” means Amphenol Technologies Holding GmbH, a corporation
registered in the commercial register of the local court of Stuttgart under HRB
104157.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any obligation of such Person guaranteeing
or intended to guarantee any Indebtedness of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such Indebtedness or (B) to maintain working capital or equity
capital of the Primary Obligor or otherwise to maintain the net worth or
solvency of the Primary Obligor, (iii) to purchase property, Equity Interests or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the Primary Obligor to make payment of such
Indebtedness or (iv) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the Indebtedness in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

 

17

--------------------------------------------------------------------------------



 

“Guarantors” has the meaning specified in the preamble.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

 

“Hazardous Materials” means any substance that is defined or listed as a
hazardous, toxic or dangerous substance under any present or future applicable
Environmental Law or that is otherwise regulated or prohibited or subject to
investigation or remediation under any present or future applicable
Environmental Law because of its hazardous, toxic, or dangerous properties,
including (i) any substance that is a “hazardous substance” under CERCLA (as
defined in the definition of “Environmental Laws”) and (ii) petroleum wastes or
products.

 

“Hong Kong Borrower” means Amphenol East Asia Limited, a private limited company
incorporated in Hong Kong.

 

“Hong Kong Dollar” means the lawful currency of Hong Kong.

 

“Hong Kong Screen Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.

 

“Impacted Currency” has the meaning specified in the definition of “Eurocurrency
Rate”.

 

“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate”.

 

“Indebtedness”, as applied to any Person at a particular time, means without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           that portion of obligations with respect to Finance Leases that is
properly classified as a liability on a balance sheet of such Person in
conformity with GAAP,

 

(c)           any obligation incurred by such Person in connection with banker’s
acceptances and the maximum aggregate amount from time to time available for
drawing under all outstanding letters of credit issued for the account of such
Person together, without duplication, with the amount of all honored but
unreimbursed drawings thereunder;

 

(d)           all monetary obligations of such Person under any Swap Contract;

 

(e)           all obligations of such Person to pay for all or any part of the
deferred purchase price of property or services (excluding any such obligations
incurred under ERISA, any trade accounts payable in the ordinary course of
business and earn out obligations related to any Acquisitions permitted
hereunder), including, without

 

18

--------------------------------------------------------------------------------



 

limitation, purchase money Indebtedness, which purchase price (a) is due more
than six months from the date of incurrence of the obligation in respect thereof
and (b) would be shown on the liability side of the balance sheet of such Person
in accordance with GAAP;

 

(f)            all indebtedness referred to in clauses (a) through (e) above
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person;

 

(g)           the Attributable Indebtedness of Synthetic Lease Obligations and
any Accounts Receivable Facility;

 

(h)           all Guarantees of such Person in respect of any of the foregoing;
and

 

(i)            all Indebtedness of the types referred to in clauses (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Company or
any Subsidiary is a general partner or a joint venturer to the extent the
Company or any Subsidiary is liable for such Indebtedness pursuant to applicable
Law.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, know-how and processes used in or necessary for the conduct of the
business of the Company and its Subsidiaries as currently conducted that are
material to the condition (financial or otherwise), business or operations of
the Company and its Subsidiaries, taken as a whole.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice or, twelve months thereafter, as requested by the Company and consented
to by all Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such

 

19

--------------------------------------------------------------------------------



 

Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Restatement Date and from time to time thereafter, and any successor
statute.

 

“Interpolated Rate” means, at any time and with respect to any Impacted
Currency, the rate per annum (rounded to the same number of decimal places as
the Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the applicable
Screen Rate (for the longest period for which such Screen Rate is available in
the Impacted Currency) that is shorter than the Impacted Interest Period and
(b) the applicable Screen Rate (for the shortest period for which such Screen
Rate is available for the Impacted Currency) that exceeds the Impacted Interest
Period, in each case, as of the Specified Time on the Quotation Day; provided
that if any Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement. When determining the rate for a
period which is less than the shortest period for which the applicable Screen
Rate is available, such Screen Rate for purposes of clause (a) above shall be
deemed to be the overnight rate for the Impacted Currency determined by the
Administrative Agent from such service as the Administrative Agent may select in
its reasonable discretion.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary (other than an
Excluded Domestic Subsidiary) that is a Material Subsidiary in accordance with
the provisions of Section 7.07.

 

“Joint Lead Arrangers” means, collectively, J.P. Morgan Securities LLC, Wells
Fargo Securities, LLC, MUFG Bank, Ltd., Citigroup Global Markets, Inc. and TD
Securities (USA) LLC, in their capacities as joint lead arrangers and joint
bookrunners.

 

20

--------------------------------------------------------------------------------



 

“Laws” means as to any Person, any law, treaty, executive order, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Commitment” means, as to each L/C Issuer, an aggregate amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01, as such amount may be adjusted from time to time
in accordance with this Agreement.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A., MUFG
Bank, Ltd., Citibank, N.A. and TD Bank, N.A., or any successor issuer of Letters
of Credit hereunder, each in its capacity as an issuer of Letters of Credit
hereunder.  An L/C Issuer may, in its discretion, and with the consent of the
Company, not to be unreasonably withheld, arrange for one or more Letters of
Credit to be issued by its Affiliates, in which case the term “L/C Issuer” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such L/C Issuer shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.03 with respect to such
Letters of Credit).

 

“L/C Obligations” means, as at any date of determination, the then Dollar
Equivalent of the aggregate amount available to be drawn under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts, including all
L/C Borrowings.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any L/C Issuer and the Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

21

--------------------------------------------------------------------------------



 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial Letter of Credit or a standby Letter of Credit. 
Letters of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuers.

 

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“LIBOR Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

 

“Lien” means any lien, mortgage, hypothecation, pledge, assignment, security
interest, charge or other similar encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest) and any other similar
preferential arrangement having the practical effect of any of the foregoing.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swingline Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letter, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement and any agreement, notice,
instrument or other document designated as such by the Administrative Agent and
the Company (it being understood that the Administrative Agent shall give the
Lenders notice of any such designation), each as amended, modified,
supplemented, extended, renewed, restated or substituted from time to time.

 

“Loan Party” means the Company, each Designated Borrower and each Subsidiary
Guarantor, and “Loan Parties” means all such Persons, collectively.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, properties or financial
condition of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their obligations under this Agreement or any other Loan Document; or (c) a
material impairment of the rights and remedies of the Administrative Agent and
Lenders under this Agreement or any other Loan Document.

 

22

--------------------------------------------------------------------------------



 

“Material Subsidiary” means any Subsidiary with respect to which either of the
following criteria has been met:  (a) the aggregate revenue generated by such
Subsidiary equals or exceeds an amount equal to five percent (5%) of the
consolidated aggregate revenues generated by the Company and its Subsidiaries
for the period of four consecutive fiscal quarters most recently ended or
(b) the aggregate book value of the assets of such Subsidiary equals or exceeds
five percent (5%) of the then current book value of all the assets of the
Company and its Subsidiaries.

 

“Maturity Date” means the later of (a) the date that is five years after the
Restatement Date and (b) for any Lender agreeing to extend its Maturity Date
pursuant to Section 2.17, such date pursuant to which the Maturity Date of such
Lender has been extended; provided, however, that if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, with respect to which the Company, any of its
Subsidiaries or any ERISA Affiliate may have liability.

 

“Non-Consenting Lender” has the meaning specified in Section 11.13.

 

“Non-Extending Lender” has the meaning specified in Section 2.17.

 

“Note” means a Revolving Note or a Swingline Note, as the context may require.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Rate in effect on such day (or
for any day that is not a Business Day, for the immediately preceding Business
Day); provided that if none of such rates are published for any day that is a
Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Organizational Documents” means the documents (including bylaws or limited
liability company agreement, if applicable) pursuant to which a Person that is a
corporation, partnership, trust or limited liability company is organized.

 

23

--------------------------------------------------------------------------------



 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 11.13) as a result of a
present or former connection between a Credit Party and the jurisdiction
imposing such Tax (other than connections arising from such Credit Party having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Committed
Loans occurring on such date; (ii) with respect to Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

 

“Overnight Rate” means, for any day, the rate comprised of both overnight
federal funds and overnight Eurocurrency Rate borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“PBGC Agreements” means that certain Settlement Agreement effective as of
May 14, 1997, by and between the Company and the PBGC, and that certain Negative
Pledge Undertaking dated May 19, 1997, from the Company for the benefit of the
PBGC, in each case as amended from time to time after the Restatement Date in
accordance with Section 8.08(b).

 

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA (other
than a Multiemployer Plan), with respect to which the Company, any of its
Subsidiaries or any ERISA Affiliate may have any liability.

 

24

--------------------------------------------------------------------------------



 

“Permitted Encumbrances” means the following types of Liens:

 

(a)                                 Liens (other than any Lien imposed pursuant
to Section 430(k) of the Internal Revenue Code or by ERISA or any Lien in favor
of the PBGC) for taxes, fees, assessments or other governmental charges which
are not delinquent or remain payable without penalty, or to the extent that
payment thereof is otherwise not, at the time, required by Section 7.03;

 

(b)                                 Liens in respect of property or assets
imposed by law, such as carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other similar Liens arising in the ordinary course
of business, in each case so long as such Liens do not, individually or in the
aggregate, have a Material Adverse Effect;

 

(c)                                  Liens (other than any Lien imposed pursuant
to Section 430(k) of the Internal Revenue Code or by ERISA or any Lien in favor
of the PBGC) incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of payments for borrowed
money);

 

(d)                                 Liens incurred in the ordinary course of
business on securities to secure repurchase and reverse repurchase obligations
in respect of such securities;

 

(e)                                  Liens consisting of judgment or judicial
attachment liens in circumstances not constituting an Event of Default under
Section 9.01(h);

 

(f)                                   easements, rights-of-way, restrictions,
minor defects or irregularities of title and other similar encumbrances not
interfering in any material respect with the business of the Company and its
Subsidiaries, taken as a whole;

 

(g)                                  Liens arising solely by virtue of (i) any
statutory or common law provision relating to bankers’ liens, rights of set-off
or similar rights and remedies with respect to deposit accounts or other funds
maintained with a creditor depository institution or (ii) any contractual
netting arrangement with respect to deposit accounts maintained by any
Subsidiaries of the Company in the United Kingdom, to the extent such
arrangement secures the repayment of any overdraft charged against any such
account on a net credit/debit balance basis with the other such accounts;
provided that (in the case of both clause (i) and (ii) above) the applicable
deposit account is not a cash collateral account;

 

(h)                                 any interest or title of a lessor, or
secured by a lessor’s interest under, any lease permitted by this Agreement;

 

(i)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

25

--------------------------------------------------------------------------------



 

(j)                                    Liens on goods the purchase price of
which is financed by a commercial letter of credit issued for the account of the
Company or any of its Subsidiaries; provided that such Lien secures only the
obligations of the Company or such Subsidiary in respect of such commercial
letter of credit to the extent permitted under this Agreement; and

 

(k)                                 leases or subleases granted to others not
interfering in any material respect with the business of the Company and its
Subsidiaries, taken as a whole.

 

“Permitted Liens” means those Liens permitted to exist pursuant to Section 8.02.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, Governmental Authority or other
entity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Company or any of its Subsidiaries sponsors or maintains, or to which
Company or any of its Subsidiaries makes, is making or is obligated to make
contributions, or to which Company or any of its Subsidiaries may have any
liability, and includes any Pension Plan.

 

“Platform” has the meaning specified in Section 7.01.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the FRB in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the FRB (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

 

“Priority Indebtedness” means, as of any date, the sum (without duplication) of
the (a) outstanding unsecured Indebtedness of the Subsidiaries that are not a
Designated Borrower or a Guarantor, other than (i) Indebtedness owed to any Loan
Party and (ii) Indebtedness between Subsidiaries which are not Loan Parties, and
(b) Indebtedness of the Company and its Subsidiaries secured by Liens not
otherwise permitted by Section 8.02(a) — (d).

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.06 or for purposes of calculating compliance with any other
covenant hereunder, that any Asset Sale or Acquisition shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Company has delivered
financial statements pursuant to Section 7.01(a) or (b).  In connection with the
foregoing, (a) with respect to any Asset Sale (i) income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) Indebtedness which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period and (b) with respect to any Acquisition (i) income statement
items (whether positive or negative) attributable to the Person or property
acquired shall be included to the

 

26

--------------------------------------------------------------------------------



 

extent relating to any period applicable in such calculations to the extent
(A) such items are not otherwise included in such income statement items for the
Company and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01 and (B) such items are supported by
audited or historical financial statements, or other information reasonably
satisfactory to the Administrative Agent, (ii) income statement items may also
be adjusted to reflect reasonably identifiable and supportable net cost savings
or a reasonably identifiable and supportable increase in sales volume determined
in good faith by the Company and reasonably satisfactory to the Administrative
Agent and (iii) any Indebtedness incurred or assumed by the Company or any
Subsidiary (including the Person or property acquired) in connection with such
transaction and any Indebtedness of the Person or property acquired which is not
retired in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

 

“Protesting Lender” has the meaning specified in Section 2.14(a).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 7.01.

 

“Qualified Acquisition” means any Acquisition where the aggregate amount of
Indebtedness incurred by one or more of the Company or any of its Subsidiaries
to finance the purchase price of, or other consideration for, or assumed by one
or more of them in connection with, such Acquisition is at least $200,000,000.

 

“Quotation Day” means (a) with respect to any Eurocurrency Rate Loan denominated
in Pounds Sterling for any Interest Period, the first day of such Interest
Period, (b) with respect to any Eurocurrency Rate Loan denominated in Euro for
any Interest Period, two TARGET Days prior to the commencement of such Interest
Period and (c) with respect to any Eurocurrency Rate Loan denominated in any
currency other than Pounds Sterling or Euro for any Interest Period, two
Business Days prior to the commencement of such Interest Period (unless, in each
case, market practice differs in the relevant market where the Eurocurrency Rate
for such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).

 

“Ratings Agencies” means S&P and Moody’s and “Ratings Agency” means any one of
them.

 

“Real Estate” has the meaning specified in Section 7.01(j).

 

“Register” has the meaning specified in Section 11.06(c).

 

27

--------------------------------------------------------------------------------



 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swingline Loan, a Swingline Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means, with respect to any Person, its chief executive
officer, president or any vice president, managing director, treasurer,
controller or other officer of such Person having substantially the same
authority and responsibility; provided, that, with respect to compliance with
financial covenants, “Responsible Officer” means the chief financial officer,
treasurer or controller of the Company, or any other officer of the Company
having substantially the same authority and responsibility.   Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party, and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restatement Date” means January 15, 2019.

 

“Restricted Acquisition Subsidiary” means (i) a Subsidiary of the Company that
is or was (a) first created or acquired by the Company or any of its
Subsidiaries after the Restatement Date in connection with an Acquisition and
(b) designated as a “Restricted Acquisition Subsidiary” pursuant to a written
notice delivered by the Company to the Administrative Agent prior to the
consummation of such Acquisition; provided that the Company may, by written
notice to the Administrative Agent, redesignate any Restricted Acquisition
Subsidiary as a Subsidiary that is not a Restricted Acquisition Subsidiary.

 

“Reuters” means the applicable Thomson Reuters Corp. source.

 

“Revaluation Date” means (a) with respect to any Loan denominated in any
Alternative Currency, each of the following: (i) the date of the Borrowing of
such Loan and (ii) each date of a conversion into or continuation of such Loan
pursuant to the terms of Section 2.02 of this Agreement; (b) with respect to any
Letter of Credit denominated in an Alternative Currency, each of the following:
(i) the date on which such Letter of Credit is issued, (ii) the first Business
Day of each calendar month and (iii) the date of any amendment of such Letter of
Credit that has

 

28

--------------------------------------------------------------------------------



 

the effect of increasing the face amount thereof; and (c) any additional date as
the Administrative Agent may determine at any time when an Event of Default
exists.

 

“Revolving Note” has the meaning specified in Section 2.11.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any countrywide or territory-wide Sanctions (at
the time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“Screen Rate” means the EURIBOR Screen Rate, the LIBOR Screen Rate and the Hong
Kong Screen Rate, collectively and individually, as the context may require.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
Euros and Sterling.

 

“Specified Time” means 11:00 a.m., London time, and, in the case of Eurocurrency
Rate Loans denominated in Hong Kong Dollars, 11:00 a.m., Hong Kong time.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

29

--------------------------------------------------------------------------------



 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, with respect to the Company or any of its Subsidiaries,
the term “Subsidiary” shall not include any special purpose entity that is a
party to any Accounts Receivable Facility.

 

“Subsidiary Guarantors” means each Domestic Subsidiary (other than an Excluded
Domestic Subsidiary) that is a Material Subsidiary identified as a “Subsidiary
Guarantor” on the signature pages hereto and each other Domestic Subsidiary
(other than an Excluded Domestic Subsidiary) that is a Material Subsidiary that
joins as a Subsidiary Guarantor pursuant to Section 7.07.

 

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

 

“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.04.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as provider
of Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.04(a).

 

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swingline Note” has the meaning specified in Section 2.11.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Commitments.  The Swingline Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

30

--------------------------------------------------------------------------------



 

“Syndication Agents” means, collectively, Wells Fargo Bank, N.A., MUFG
Bank, Ltd., Citibank, N.A. and TD Bank, N.A., in their capacities as syndication
agents.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic or off-balance sheet lease which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Testing Period” shall mean each period of four consecutive fiscal quarters of
the Company ended on the last day of such period.

 

“Third Party” means any Person other than the Company or any of its
Subsidiaries.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“UK Borrower” means Amphenol Limited, a company incorporated in England.

 

“U.S. Person” has the meaning given at Section 7701(a)(30) of the Internal
Revenue Code.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(1).

 

“Voting Stock” means, with respect to any Person, securities of such Person
having ordinary voting power (without regard to the occurrence of any
contingency) to vote in the election of directors of such Person.

 

“Wholly Owned Subsidiary” means a Subsidiary of the Company, the Equity Interest
of which is 100% owned and controlled, directly or indirectly, by the Company.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

31

--------------------------------------------------------------------------------



 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time, applied
consistently throughout the periods reflected therein, except as otherwise
specifically prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the

 

32

--------------------------------------------------------------------------------



 

Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)                                  Pro Forma Basis.  Notwithstanding the
above, the parties hereto acknowledge and agree that all calculations of
financial covenants in Section 8.06 shall be made on a Pro Forma Basis.

 

1.04                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the applicable
L/C Issuer, as applicable, shall determine the Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies
as of each Revaluation Date.  The rate used to calculate such Dollar Equivalent
shall become effective as of such Revaluation Date and shall be the rate
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
L/C Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Committed Borrowing, conversion, continuation or prepayment of a
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Committed Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be.

 

1.05                        Additional Alternative Currencies.

 

(a)                                 The Company may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the applicable L/C Issuer.

 

33

--------------------------------------------------------------------------------



 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., Chicago time, ten Business Days
prior to the date of the desired Credit Extension (or such other time or date as
may be agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the applicable L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the applicable L/C Issuer thereof. 
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or each L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m.,
Chicago time, seven Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

 

(c)                                  Any failure by a Lender or an L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender or such
L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Company, and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans; and if the Administrative Agent and the applicable L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Company, and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances.  If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.05, the Administrative Agent shall promptly so notify the Company.

 

1.06                        Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the Restatement
Date shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation).  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Committed Borrowing in the currency
of such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

34

--------------------------------------------------------------------------------



 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.07                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.08                        Letter of Credit Amounts.   Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.09                        Affiliates.   Unless the context requires otherwise,
the term “Administrative Agent” shall include any Affiliate of JPMorgan Chase
Bank, N.A. through which JPMorgan Chase Bank, N.A. shall perform any of its
obligations in such capacity hereunder.  Each of the L/C Issuers and the
Swingline Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued or Swingline Loans to be provided, as applicable, by
Affiliates of such L/C Issuer or Swingline Lender, as applicable, in which case
the term “L/C Issuer” and “Swingline Lender”, as applicable, shall include any
such Affiliate with respect to Letters of Credit issued or Swingline Loans
provided by such Affiliate.

 

1.10                        Interest Rates; LIBOR Notification.   The interest
rate on Eurocurrency Rate Loans is determined by reference to the LIBOR Screen
Rate, which is derived from the London interbank offered rate.  The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market.  In July 2017, the U.K. Financial Conduct Authority announced that,
after the end of 2021, it would no longer persuade or compel contributing banks
to make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurocurrency Rate Loans. In light of this eventuality,
public and private sector industry initiatives are currently underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate. In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in
Section 3.03(b) of this Agreement, such Section 3.03(b) provides a mechanism for
determining an alternative rate of interest.  The Administrative Agent will
notify the Borrower, pursuant to Section 3.03, in advance of any change to the
reference rate upon which the interest rate on Eurocurrency Rate Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBOR Screen Rate” or with respect to any
alternative or successor rate thereto, or replacement rate

 

35

--------------------------------------------------------------------------------



 

thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.03(b), will be
similar to, or produce the same value or economic equivalence of, the LIBOR
Screen Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Committed Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swingline
Loans shall not exceed such Lender’s Commitment and (iii) the aggregate
Outstanding Amount of all Committed Loans denominated in an Alternative Currency
plus the aggregate Outstanding Amount of all L/C Obligations denominated in an
Alternative Currency shall not exceed the Alternative Currency Sublimit.  Each
Lender may, at its option, make any Committed Loan available to any Designated
Borrower that is a Foreign Subsidiary by causing any foreign or domestic branch
or Affiliate of such Lender to make such Committed Loan; provided that any
exercise of such option shall not affect the obligation of such Designated
Borrower to repay such Committed Loan in accordance with the terms of this
Agreement.  Each Lender may, at its option, make any Committed Loan denominated
in an Alternative Currency available by causing any foreign or domestic branch
or Affiliate of such Lender to make such Committed Loan; provided that any
exercise of such option shall not affect the obligation of such Designated
Borrower to repay such Committed Loan in accordance with the terms of this
Agreement.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.  All Committed Loans made on the Restatement Date shall be Base
Rate Loans. Notwithstanding anything herein to the contrary, Base Rate Committed
Loans shall be (i) denominated in Dollars and (ii) available solely to the
Company and each other Borrower that is a Domestic Subsidiary.

 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Company’s irrevocable notice to
the Administrative Agent.  Each such notice must be received by the
Administrative Agent not later than (i) 11:00 a.m., Chicago time, three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans

 

36

--------------------------------------------------------------------------------



 

denominated in Dollars to Base Rate Committed Loans, (ii) 11:00 a.m., London
time, three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Euro or
Sterling, (iii) 11:00 a.m., London time, four Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in any Special Notice Currency, and (iv) 11:00 a.m., Chicago time,
on the requested date of any Borrowing of Base Rate Committed Loans; provided,
however, that if the Company wishes to request Eurocurrency Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than (i) 11:00 a.m., Chicago time, four
Business Days prior to the requested date of such Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars, (ii) 11:00 a.m.,
London time, four Business days prior to the requested date of such Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in Euro
or Sterling and (iii) 11:00 a.m., London time, five Business days prior to the
requested date of such Borrowing or continuation of Eurocurrency Rate Loans
denominated in any Special Notice Currency, whereupon the Administrative Agent
shall give prompt notice to the Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. 
Except as provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.  Each Committed
Loan Notice shall specify (i) whether the Company is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Committed Loans to be borrowed, and (vii) if applicable, the Designated
Borrower.  If the Company fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
Dollars.  If the Company fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Company requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  No Committed Loan may be converted into or continued as a
Committed Loan denominated in a different currency, but instead must be prepaid
in the original currency of such Committed Loan and reborrowed in the other
currency.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
(and currency) of its Applicable Percentage of the

 

37

--------------------------------------------------------------------------------



 

applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Committed Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection.  In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in Same Day Funds at the Administrative Agent’s Office
for the applicable currency not later than 1:00 p.m., in the case of any
Committed Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Committed Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Company or other applicable Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
such Borrower on the books of JPMorgan Chase Bank, N.A. with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by the
Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default or an Event of Default, if the Required Lenders so elect, (i) no Loans
may be converted to or continued as Eurocurrency Rate Loans (whether in Dollars
or any Alternative Currency) and (ii) any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency shall be prepaid,
or redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in JPMorgan Chase
Bank, N.A.’s Prime Rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than fifteen Interest Periods in effect with respect to Committed Loans.

 

(f)                                   The Company may at any time and from time
to time, upon prior written notice by the Company to the Administrative Agent,
increase the Aggregate Commitments (but not the Letter of Credit Sublimit,
Alternative Currency Sublimit or the Swingline Sublimit) by up to $1,000,000,000
in excess of the Aggregate Commitments in effect on the Restatement Date with
additional Commitments from any existing Lender or new Commitments from any
other Person

 

38

--------------------------------------------------------------------------------



 

selected by the Company and approved by the Administrative Agent in its
reasonable discretion; provided that:

 

(1)                                 any such increase shall be in a minimum
principal amount of $10,000,000 and in integral multiples of $5,000,000 in
excess thereof and the Company may make a maximum of five requests;

 

(2)                                 no Default or Event of Default shall exist
and be continuing at the time of any such increase;

 

(3)                                 no existing Lender shall be under any
obligation to increase its Commitment and any such decision whether to increase
its Commitment shall be in such Lender’s sole and absolute discretion;

 

(4)                                 any new Lender shall join this Agreement by
executing such joinder documents required by the Administrative Agent; and

 

(5)                                 as a condition precedent to such increase,
the Company shall deliver to the Administrative Agent a certificate dated as of
the date of such increase signed by a Responsible Officer of each Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase or the resultant increased amount,
(B) in the case of any Borrower, certifying that, before and after giving effect
to such increase, (1) the representations and warranties contained in Article VI
and the other Loan Documents are true and correct in all material respects
(except to the extent such representations and warranties are qualified by
materiality in which case such representations and warranties shall be true in
all respects) on and as of the date of such increase, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.02(f), the representations
and warranties contained in subsections (a) and (b) of Section 6.03 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 7.01, and (2) no Default or Event of
Default has occurred and is continuing and (C) certifying that notice, if any,
required to be given to the PBCG under the PBGC Agreements has been properly and
timely given.

 

The Borrowers shall prepay any Committed Loans outstanding on the date of any
such increase (and pay any additional amounts required pursuant to Section 3.05)
to the extent necessary to keep the outstanding Committed Loans ratable with any
revised Commitments arising from any nonratable increase in the Commitments
under this Section.  In connection with any such increase in the Aggregate
Commitments, Schedule 2.01 shall be revised by the Administrative Agent to
reflect the new Commitments and distributed to the Company and the Lenders.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

39

--------------------------------------------------------------------------------



 

(1)                                 Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Restatement Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company or any Designated
Borrower, as applicable, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Company or any Designated
Borrower, as applicable, and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (v) the
Total Outstandings shall not exceed the Aggregate Commitments, (w) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swingline
Loans shall not exceed such Lender’s Commitment, (x) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit, (y) without
the prior consent of any L/C Issuer (acting in its sole discretion), the
Outstanding Amount of all Letters of Credit issued by such L/C Issuer shall not
exceed the L/C Commitment of such L/C Issuer and (z) the aggregate Outstanding
Amount of the L/C Obligations denominated in an Alternative Currency plus the
aggregate Outstanding Amount of Committed Loans denominated in an Alternative
Currency shall not exceed the Alternative Currency Sublimit.  Each request by
the Company or any Designated Borrower, as applicable, for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Company or any Designated Borrower, as applicable, that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence.  Within the foregoing limits, and subject to the terms and
conditions hereof, the ability of the Company and each Designated Borrower, as
applicable, to obtain Letters of Credit shall be fully revolving, and
accordingly the Company and the Designated Borrowers, as applicable, may, during
the foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(2)                                 An L/C Issuer shall not issue any Letter of
Credit, if:

 

(A)                               subject to Section 2.03(b)(3), the expiry date
of such requested Letter of Credit would occur more than twelve months after the
date of issuance or last extension, unless the Required Lenders have approved
such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(3)                                 An L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from

 

40

--------------------------------------------------------------------------------



 

issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Date and which such L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer or as identified on Schedule 2.03, such
Letter of Credit is in an initial stated amount less than $50,000, in the case
of a commercial Letter of Credit, or $100,000, in the case of a standby Letter
of Credit; or

 

(D)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency; or

 

(E)                                any Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer (in its sole
discretion) with the Company or such Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(4)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(4)                                 An L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(5)                                 Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

41

--------------------------------------------------------------------------------



 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(1)                                 Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company or any Designated
Borrower delivered to the applicable L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company or
applicable Designated Borrower.  Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m., Chicago time, at least two Business Days (or such later date
and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and requested currency thereof and in the
absence of specification of currency shall be deemed a request for a Letter of
Credit denominated in Dollars; (C) whether such Letter of Credit shall be a
commercial Letter of Credit or a standby Letter of Credit, (D) the expiry date
thereof; (E) the name and address of the beneficiary thereof; (F) the documents
to be presented by such beneficiary in case of any drawing thereunder; (G) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (H) such other matters as such L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer (A) the Letter of Credit to
be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may reasonably require.  Additionally, the Company or
applicable Designated Borrower shall furnish to the applicable L/C Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

 

(2)                                 Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent that the Administrative Agent has received a copy of such
Letter of Credit Application from the Company or applicable Designated Borrower
and, if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless the applicable L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article V shall not
then be satisfied, then, subject to the terms and conditions hereof, such L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Company or applicable Designated Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with such L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk

 

42

--------------------------------------------------------------------------------



 

participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(3)                                 If the Company or applicable Designated
Borrower so requests in any applicable Letter of Credit Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, the Company or applicable Designated
Borrower shall not be required to make a specific request to such L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of
clause (1) or (2) of Section 2.03(a) or otherwise), or (B) it has received
notice on or before the day that is five Business Days before the Non-Extension
Notice Date from the Administrative Agent, any Lender or the Company that one or
more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

 

(4)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Company and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(1)                                 Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Company and the Administrative Agent
thereof.  In the case of a Letter of Credit denominated in an Alternative
Currency, the Company or applicable Designated Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company or applicable Designated Borrower shall
have notified such L/C Issuer promptly following receipt of the notice of
drawing that the Company or applicable Designated Borrower will reimburse such
L/C Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the
applicable L/C Issuer shall notify the Company or applicable Designated Borrower
of the Dollar Equivalent of the amount of the drawing promptly

 

43

--------------------------------------------------------------------------------



 

following the determination thereof.  Not later than 3:00 p.m. on the date of
any payment by any L/C Issuer under a Letter of Credit to be reimbursed in
Dollars if such L/C Issuer delivers notice of such payment by 11:00 a.m.,
Chicago time, on such date (or, if notice of such payment by such L/C Issuer is
made after 11:00 a.m., Chicago time, not later than 10:00 a.m., Chicago time, on
the succeeding Business Day), or the Applicable Time on the date of any payment
by any L/C Issuer (or the next succeeding Business Day, as the case may be)
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company or applicable Designated Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency.  If the Company or
applicable Designated Borrower fails to so reimburse the applicable L/C Issuer
by such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof.  In such event, the
Company or applicable Designated Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 5.02 (other than the delivery of a
Committed Loan Notice).

 

(2)                                 Each Lender shall upon any notice pursuant
to Section 2.03(c)(1) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(3), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company or applicable Designated
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

 

(3)                                 With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Company or applicable Designated Borrower shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Lender’s payment to the Administrative Agent
for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(2) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

44

--------------------------------------------------------------------------------



 

(4)                                 Until a Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Percentage of such amount shall be solely for the
account of such L/C Issuer.

 

(5)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Company, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default or Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 5.02 (other than delivery by the
Company or applicable Designated Borrower of a Committed Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company or any Designated Borrower to reimburse an L/C Issuer for the amount of
any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(6)                                 If any Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(2), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.  A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (6) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(1)                                 At any time after any L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company, applicable Designated Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.

 

(2)                                 If any payment received by the
Administrative Agent for the account of any L/C Issuer pursuant to
Section 2.03(c)(1) is required to be returned under any of the

 

45

--------------------------------------------------------------------------------



 

circumstances described in Section 11.05 (including pursuant to any settlement
entered into by such L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Company and the Designated Borrowers to reimburse the applicable L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(1)                                 any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other Loan Document;

 

(2)                                 the existence of any claim, counterclaim,
setoff, defense or other right that the Company or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
such L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(3)                                 any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(4)                                 any payment by such L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
such L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any (i) proceeding under any Debtor Relief Law or (ii) Bail-In
Action;

 

(5)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the Company
or any Subsidiary or in the relevant currency markets generally; or

 

(6)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any Subsidiary.

 

46

--------------------------------------------------------------------------------



 

The Company or applicable Designated Borrower shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the Company’s or applicable
Designated Borrower’s instructions or other irregularity, the Company or
applicable Designated Borrower will immediately notify the applicable L/C
Issuer.

 

(f)                                   Role of L/C Issuers.  Each Lender and the
Borrowers agree that, in paying any drawing under a Letter of Credit, an L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Company or
applicable Designated Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Company or applicable Designated Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Company or applicable Designated Borrower
which were caused by such L/C Issuer’s willful misconduct or gross negligence or
such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation and each L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the applicable L/C Issuer and the Company or
applicable Designated Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit and, in either case, to
the extent not inconsistent with and if requested by any Borrower in the
applicable Letter of Credit Application, the laws of the State of New York.

 

47

--------------------------------------------------------------------------------



 

(h)                                 Letter of Credit Fees.  The Company shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter
of Credit Fee”) for each standby and each commercial Letter of Credit equal to
the Applicable Rate times the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit; provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(4), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08.  Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Company shall pay directly to the
applicable L/C Issuer for its own account, in Dollars, a fronting fee (i) with
respect to each commercial Letter of Credit, at the rate per annum specified in
the Fee Letter computed on the Dollar Equivalent of the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Company and such L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate per annum specified in the Fee Letter computed on
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall be
due and payable on the last Business Day of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08.  In
addition, the Company shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

48

--------------------------------------------------------------------------------



 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Company shall be obligated to reimburse the L/C Issuers hereunder for any and
all drawings under such Letter of Credit.  The Company hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04                        Swingline Loans.

 

(a)                                 The Swingline Loans.  Subject to the terms
and conditions set forth herein, the Swingline Lender may, in its sole
discretion and in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, make loans in Dollars (each such loan, a “Swingline Loan”) to
the Company from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit; provided, however, that such Swingline Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swingline Lender, may not
exceed the amount of such Lender’s Commitment; provided, further, that after
giving effect to any Swingline Loan, (i) the Total Outstandings shall not exceed
the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Company shall not use
the proceeds of any Swingline Loan to refinance any outstanding Swingline Loan. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow, and the Swingline Lender may make, in its sole
discretion, Swingline Loans, under this Section 2.04, prepay under Section 2.05,
and reborrow under this Section 2.04.  Each Swingline Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swingline Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swingline Loan.  For the avoidance of doubt, the making of any Swingline
Loan by the Swingline Lender shall be in the sole and absolute discretion of the
Swingline Lender.

 

(b)                                 Borrowing Procedures.  Each Swingline
Borrowing shall be made upon the Company’s irrevocable notice to the Swingline
Lender and the Administrative Agent.  Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Unless the Swingline Lender has received notice from
the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swingline Borrowing (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in the proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender may, in its sole discretion, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of

 

49

--------------------------------------------------------------------------------



 

its Swingline Loan available to the Company at its office by crediting the
account of the Company on the books of the Swingline Lender in Same Day Funds.

 

(c)                                  Refinancing of Swingline Loans.

 

(1)                                 The Company agrees to repay all Swingline
Loans within four Business Days of demand therefor by the Swingline Lender.  Any
such demand by the Swingline Lender shall be in its sole and absolute
discretion.  If the Company fails to repay the Swingline Loans within four
Business Days of demand therefor, the Swingline Lender shall request, on behalf
of the Company (which hereby irrevocably authorizes the Swingline Lender to so
request on its behalf), that each Lender make a Base Rate Committed Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swingline
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 5.02.  The Swingline Lender shall furnish
the Company with a copy of the applicable Committed Loan Notice concurrently
with delivering such notice to the Administrative Agent.  Each Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(2), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.

 

(2)                                 If for any reason any Swingline Loan cannot
be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(1), the request for Base Rate Committed Loans submitted by the
Swingline Lender as set forth herein shall be deemed to be a request by the
Swingline Lender that each of the Lenders fund its risk participation in the
relevant Swingline Loan and each Lender’s payment to the Administrative Agent
for the account of the Swingline Lender pursuant to Section 2.04(c)(1) shall be
deemed payment in respect of such participation.

 

(3)                                 If any Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(1), the Swingline
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  A certificate of the
Swingline Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (3) shall be conclusive absent
manifest error.

 

50

--------------------------------------------------------------------------------



 

(4)                                 Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swingline Loans pursuant to
this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, the Company or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default or Event of Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans (but not its obligation to fund a risk participation) pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swingline Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(1)                                 At any time after any Lender has purchased
and funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swingline Lender.

 

(2)                                 If any payment received by the Swingline
Lender in respect of principal or interest on any Swingline Loan is required to
be returned by the Swingline Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Lender shall pay to the Swingline
Lender its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swingline Lender. 
The Swingline Lender shall be responsible for invoicing the Company for interest
on the Swingline Loans.  Until a Lender funds its Base Rate Committed Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swingline Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.

 

(f)                                   Payments Directly to Swingline Lender. 
The Company shall make all payments of principal and interest in respect of the
Swingline Loans directly to the Swingline Lender.

 

2.05                        Prepayments.

 

(a)                                 Each Borrower may, upon notice from the
Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent

 

51

--------------------------------------------------------------------------------



 

not later than (A) 11:00 a.m., Chicago time, three Business Days prior to any
date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) 11:00 a.m., London time, three Business Days (or four, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) 11:00 a.m., Chicago time, on the date of prepayment of Base Rate
Committed Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.16, each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

(b)                                 The Company may, upon notice to the
Swingline Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swingline Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Company, the Company
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

 

(c)                                  If, on any Calculation Date, (i) the
aggregate Dollar Equivalents of the Outstanding Amount of all Loans made in
Alternative Currencies exceeds an amount equal to 103% of the Alternative
Currency Sublimit or (ii) the Total Outstandings (including the Dollar
Equivalents of any Loan outstanding in a currency other than Dollars) exceed the
Aggregate Commitments, the Borrowers (A) may, notwithstanding Section 2.02(a),
(x) withdraw the Committed Loan Notice or Letter of Credit Application, if any
is in effect for a Borrowing on such Calculation Date,  or (y) amend the amount
or requested currency of any such Committed Loan Notice or Letter of Credit
Application, as applicable, (with the consent of the Administrative Agent, not
to be unreasonably withheld, and subject to changes to funding requirements
reasonably satisfactory to the Administrative Agent) and (B), to the extent
necessary, shall within four Business Days of such Calculation Date, without
notice or demand, repay (and, if such repayment does not eliminate such excess,
Cash Collateralize outstanding L/C Obligations) outstanding Loans made in one or
more Alternative Currencies or Dollars, as applicable, in an aggregate principal
amount such that, after giving effect to the actions taken in clause (A) above
and such repayment (or depositing Cash Collateral), the aggregate Dollar

 

52

--------------------------------------------------------------------------------



 

Equivalents of the Outstanding Amount of Loans made in Alternative Currencies do
not exceed the Alternative Currency Sublimit and the Total Outstandings
(including the Dollar Equivalents of any Loan outstanding in a currency other
than Dollars) do exceed the Aggregate Commitments.  If for any reason the
Outstanding Amount of all Swingline Loans exceeds the Swingline Sublimit, the
Company shall within two Business Days prepay the Swingline Loans in aggregate
amount equal to such excess.

 

2.06                        Termination or Reduction of Commitments.

 

The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., Chicago time, three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$500,000 in excess thereof, (iii) the Company shall not terminate or reduce the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Alternative Currency Sublimit, the Letter of Credit Sublimit or
the Swingline Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  The amount of any such
Aggregate Commitment reduction shall not be applied to the Alternative Currency
Sublimit, the Letter of Credit Sublimit or the Swingline Sublimit unless
otherwise specified by the Company.  Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 Each Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.

 

(b)                                 The Company shall repay each Swingline Loan
on the earlier to occur of (i) the date within one (1) Business Day of demand
therefor by the Swingline Lender and (ii) the Maturity Date.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of
subsection (b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Committed Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swingline Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

53

--------------------------------------------------------------------------------



 

(b)                                 (1)                                 If any
amount payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(2)                                 Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)                                 Commitment Fee.  The Company shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) in Dollars equal
to the product of (i) Applicable Rate times (ii) the actual daily amount by
which the Aggregate Commitments exceed the sum of (y) the Outstanding Amount of
the Committed Loans and (z) the Outstanding Amount of L/C Obligations, subject
to adjustment as provided in Section 2.16.  The Commitment Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Restatement
Date, and on the Maturity Date; provided, that (A) no Commitment Fee shall
accrue on the Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Company so long as such Lender shall be a Defaulting Lender.  The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.  For purposes of
clarification, Swingline Loans shall not be considered outstanding for purposes
of determining the unused portion of the Aggregate Commitments.

 

(b)                                 Other Fees.  The Company shall pay to the
Joint Lead Arrangers and the Administrative Agent for their own respective
accounts, in Dollars, fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

(c)                                  All Fees. All fees payable hereunder shall
be paid on the dates due, in an amount equal to the Dollar Equivalent of such
fees in immediately available funds, to the Administrative

 

54

--------------------------------------------------------------------------------



 

Agent (or to the applicable L/C Issuer, in the case of fees payable to such L/C
Issuer) for distribution, in the case of facility fees and participation fees,
to the Lenders.  Fees paid shall not be refundable under any circumstances.

 

2.10                        Computation of Interest and Fees.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or (i) in the case of interest in respect of Committed Loans
denominated in Sterling on the basis of a 365-day year and (ii) in the case of
any other Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice.  Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of a Borrower,
deliver to such Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.08(a)(i).

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records.  Each such Note shall (i) in
the case of Committed Loans, be in the form of Exhibit C (a “Revolving Note”)
and (ii) in the case of Swingline Loans, be in the form of Exhibit D (a
“Swingline Note”).  Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

 

55

--------------------------------------------------------------------------------



 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made without deduction for any counterclaim or setoff. 
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein. 
Without limiting the generality of the foregoing, the Administrative Agent may,
to the extent permitted by applicable Law, require that any payments due under
this Agreement be made in the United States.  If, for any reason, any Borrower
is prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                                 (1)                                 Funding
by Lenders; Presumption by Administrative Agent.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of Eurocurrency Rate Loans (or, in the case of any Committed
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Committed
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Committed Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not

 

56

--------------------------------------------------------------------------------



 

in fact made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.  If such Lender’s share of
the applicable Committed Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days of the date such amount is made
available to the applicable Borrower, the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to Base Rate Loans hereunder, on demand, from the applicable
Borrower.  If such Lender pays its share of the applicable Committed Borrowing
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing.  Any payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(2)                                 Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable L/C Issuer, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article V are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure

 

57

--------------------------------------------------------------------------------



 

of any other Lender to so make its Committed Loan, to purchase its participation
or to make its payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swingline Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swingline Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(1)                                 if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(2)                                 the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.15 or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swingline Loans to any assignee or participant, other than an
assignment, participation or subparticipation to the Company or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Designated Borrowers.

 

(a)                                 The Company may at any time, upon not less
than ten Business Days’ notice from the Company to the Administrative Agent,
designate any additional Wholly Owned Subsidiary

 

58

--------------------------------------------------------------------------------



 

of the Company (an “Applicant Borrower”) as a Designated Borrower to receive
Loans hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit H (a “Designated Borrower Request
and Assumption Agreement”).  The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein, (A) the Administrative Agent and the Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent and the Lenders in their sole discretion, and Notes signed
by such new Borrowers to the extent any Lenders so request, (B) the Lenders
shall have received satisfactory documentation and information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, (C) each Lender shall have met all necessary regulatory and licensing
requirements and internal policy requirements and shall be legally permitted to
make loans in the jurisdiction in which such Applicant Borrower is organized and
(D) lending to such Applicant Borrower will not cause any administrative or
operational issues for such Lender.  If the Administrative Agent and each of the
Lenders agree that an Applicant Borrower shall be entitled to receive Loans
hereunder, then promptly following satisfaction of the foregoing requirements,
the Administrative Agent shall send a notice in substantially the form of
Exhibit I (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.  As soon as practicable after receiving
notice from the Company or the Administrative Agent of the Company’s intent to
designate an Applicant Borrower, and in any event at least five Business Days
prior to the delivery of an executed Designated Borrower Request and Assumption
Agreement to the Administrative Agent, if any Lender has determined that such
Applicant Borrower has not satisfied the requirements described in clauses
(A) through (D) above, such Lender (a “Protesting Lender”) shall so notify the
Company and the Administrative Agent in writing of such determination.  With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Applicant Borrower shall have the right to borrow hereunder,
either (i) substitute such Protesting Lender in accordance with the provisions
of Section 11.13 hereof or (ii) cancel the request to designate such Subsidiary
as a “Designated Borrower” hereunder.

 

(b)                                 The Obligations of the Company and each
Designated Borrower that is a Domestic Subsidiary shall be joint and several in
nature (except that the liability of any Excluded Domestic Subsidiary that is a
Designated Borrower shall be several in nature) regardless of which such Person
actually receives Credit Extensions hereunder or the amount of such Credit
Extensions received or the manner in which the Administrative Agent or any
Lender accounts for such Credit Extensions on its books and records.  Each of
the obligations of the Company and each Designated Borrower that is a Domestic
Subsidiary with respect to Credit Extensions made to it, and each such
Borrower’s obligations arising as a result of the joint and several liability
(if any) of such Borrower hereunder, with respect to Credit Extensions made to
and other

 

59

--------------------------------------------------------------------------------



 

Obligations owing by the Company and the other Borrowers that are Domestic
Subsidiaries hereunder, shall be separate and distinct obligations, but all such
obligations shall be primary obligations of each such Borrower.

 

(c)                                  The Obligations of the Designated Borrowers
that are Foreign Subsidiaries shall be joint and several in nature (unless such
joint and several liability (i) shall result in adverse tax consequences to any
Borrower other than di minimus consequences or (ii) is not permitted by any Law
applicable to such Designated Borrower, in which either such case, the liability
of such Designated Borrower shall be several in nature) regardless of which such
Person actually receives Credit Extensions hereunder or the amount of such
Credit Extensions received or the manner in which the Administrative Agent or
any Lender accounts for such Credit Extensions on its books and records.  Each
of the obligations of each Designated Borrower that is a Foreign Subsidiary with
respect to Credit Extensions made to it, and each such Borrower’s obligations
arising as a result of the joint and several liability (if any) of such Borrower
hereunder, with respect to Credit Extensions made to and other Obligations owing
by the other Borrowers that are Foreign Subsidiaries hereunder, shall be
separate and distinct obligations, but all such obligations shall be primary
obligations of each such Borrower.

 

(d)                                 Each Subsidiary of the Company that is or
becomes a “Designated Borrower” pursuant to this Section 2.14 hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders, to any such Designated
Borrower hereunder.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

 

(e)                                  The Company may from time to time, upon not
less than ten Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination.  The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

2.15                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or the applicable L/C Issuer (i) if such L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  At any time that there
shall exist a Defaulting Lender, immediately upon the

 

60

--------------------------------------------------------------------------------



 

request of the Administrative Agent, an L/C Issuer or the Swingline Lender, the
Borrowers shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(4) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent.  Each Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, each L/C
Issuer and the Lenders (including the Swingline Lender) and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.04, 2.05, 2.16 or 9.02 in respect of
Letters of Credit or Swingline Loans shall be held and applied in satisfaction
of the specific L/C Obligations, Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 9.03) and
(y) the Person providing Cash Collateral and the applicable L/C Issuer or the
Swingline Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

61

--------------------------------------------------------------------------------



 

(1)                                 Waivers and Amendment.  The Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.01.

 

(2)                                 Reallocation of Payments.  Any payment of
principal, interest, fees or other amount received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuers or Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by any L/C Issuer or Swingline Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swingline Loan or Letter of Credit; fourth, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 5.02 were satisfied or waived, such payment shall be applied
solely to the pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(2) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  Subject to Section 11.19, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(3)                                 Certain Fees.  The Defaulting Lender
(x) shall not be entitled to receive any Commitment Fee pursuant to
Section 2.09(a) for any period during which such

 

62

--------------------------------------------------------------------------------



 

Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

 

(4)                                 Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swingline Loans pursuant to Sections 2.03 and 2.04, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (x) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(y) the aggregate obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swingline Loans shall not exceed
the positive difference, if any, of (1) the Commitment of that non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, Swingline Lender and each L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a)(4)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

 

2.17                        Maturity Date Extension.

 

(a)         Requests for Extension.  The Company may, by notice, in writing, to
the Administrative Agent (which shall promptly notify the Lenders) during the
60-day period commencing on the date that is the first day after each
anniversary of the Restatement Date, request that each Lender extend such
Lender’s Maturity Date for an additional year from the Maturity Date then in
effect hereunder (such date, the “Existing Maturity Date”, and such request, an
“Extension Request”); provided that (1) no more than one Extension Request may
be made during any twelve-month period and (2) no more than two Extension
Requests may be made after the Restatement Date.

 

63

--------------------------------------------------------------------------------



 

(b)         Lender Elections to Extend.  Each Lender, in its sole discretion,
shall advise the Administrative Agent whether or not such Lender agrees to such
extension.  If a Lender agrees to such extension (an “Extending Lender”), it
shall notify the Administrative Agent, in writing, of its decision to do so not
more than 30 days after the date of such Extension Request.  A Lender that
determines not to so extend its Commitment shall so notify the Administrative
Agent promptly after making such determination and is herein called a
“Non-Extending Lender”.  If a Lender does not give timely notice to the
Administrative Agent of whether or not such Lender agrees to such extension, it
shall be deemed to be a Non-Extending Lender; provided that any Non-Extending
Lender may, with the consent of the Company, the Swingline Lender, each L/C
Issuer and the Administrative Agent (such consent of the Administrative Agent
not to be unreasonably withheld, conditioned or delayed), subsequently become an
Extending Lender by notice to the Administrative Agent and the Company.

 

(c)          Notification by Administrative Agent.  The Administrative Agent
shall notify the Company promptly of each Lender’s determination.

 

(d)         Additional Commitment Lenders.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
shall be more than 50% of the aggregate amount of the Commitments in effect
immediately prior to the date of the Extension Request, the Company shall have
the right within 45 days of the date of such Extension Request, at its own
expense, to require any Non-Extending Lender to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 11.06) all its interests, rights and obligations under this Agreement to
one or more banks or other financial institutions identified to the
Non-Extending Lender, which may include any Lender (each an “Additional
Lender”); provided that (x) such Additional Lender shall be subject to the
approval of the Swingline Lender, each L/C Issuer and, if such Additional Lender
is not already a Lender hereunder, the Administrative Agent (such approval not
to be unreasonably withheld); (y) such assignment shall become effective as of
the date of the extension of the Maturity Date of the Extending Lenders as
provided in Section 2.17(e); and (z) the Additional Lender shall pay to such
Non-Extending Lender in immediately available funds on the effective date of
such assignment the principal of, and interest accrued to the date of payment
on, the Loans made by it hereunder and all other amounts accrued for its account
or owed to it hereunder.

 

(e)          Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
shall be more than 50% of the aggregate amount of the Commitments in effect
immediately prior to the date of the Extension Request, then, upon the Company’s
election and prompt notification to the Administrative Agent, effective as of
such date, the Maturity Date of each Extending Lender and of each Additional
Lender shall be extended to the date falling one year after the Existing
Maturity Date (except that, if such date is not a Business Day, such Maturity
Date as so extended shall be the immediately preceding Business Day) and each
Additional Lender shall thereupon become a “Lender” for all purposes of this
Agreement.  In the event of any such extension, the Commitment of each
Non-Extending Lender that has not been replaced as provided in
Section 2.17(d) shall terminate on the Maturity Date in effect prior to any such
extension and the outstanding principal balance of all Loans and other amounts
payable hereunder to such Non-Extending Lender shall become due and payable on
such Maturity Date and the total

 

64

--------------------------------------------------------------------------------



 

Commitments of the Lenders hereunder shall be reduced by the Commitments of the
Non-Extending Lenders so terminated on such Maturity Date.

 

(f)                                   Conditions to Effectiveness of
Extensions.  Notwithstanding the foregoing, the extension of the Maturity Date
pursuant to this Section shall not be effective with respect to any Lender
unless (i) no Default or Event of Default has occurred and is continuing on the
date of such extension and after giving effect thereto; and (ii) the
representations and warranties of the Company contained in Article VI and the
other Loan Documents are true and correct in all material respects (except to
the extent such representations and warranties are qualified by materiality in
which case such representations and warranties shall be true in all respects) on
and as of the date of the date of such extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.17(f), the representations and
warranties contained in subsections (a) and (b) of Section 6.03 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.  As a condition precedent to each such
extension, the Company shall deliver to the Administrative Agent a certificate
dated as of the date of such extension and signed by a Responsible Officer of
the Company certifying as to compliance with this Section 2.17(f).

 

(g)                                  Effect of Maturity Date Extensions.  If the
Maturity Date in respect of any tranche of Commitments occurs prior to the
expiration of any Letter of Credit, then (i) if one or more other tranches of
Commitments in respect of which the Maturity Date shall not have occurred are
then in effect, (x) outstanding Loans shall be repaid pursuant to Section 2.05
on such Maturity Date in an amount sufficient to permit the reallocation of the
L/C Obligations relating to the outstanding Letters of Credit contemplated by
clause (y) below and (y) such Letters of Credit shall automatically be deemed to
have been issued (including for purposes of the obligations of the Lenders to
purchase participations therein and to make Loans and payments in respect
thereof pursuant to Section 2.03(b)) under (and ratably participated in by
Lenders pursuant to) the Commitments in respect of such non-terminating tranches
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Commitments thereunder at such time (it being understood that (A) the
participations therein of Lenders under the maturing tranche shall be
correspondingly released and (B) no partial face amount of any Letter of Credit
may be so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), but without limiting the obligations with
respect thereto, the Borrowers shall 100% cash collateralize, back-stop with a
satisfactory letter of credit issued by a financial institution satisfactory to
the applicable L/C Issuer and the Administrative Agent or otherwise
collateralize to the satisfaction of such L/C Issuer and the Administrative
Agent the then undrawn and unexpired amount of any such Letter of Credit
(without limiting the Borrowers’ obligations in respect of payments made by an
L/C Issuer pursuant to a Letter of Credit).  If, for any reason, such cash
collateral, backstop or other collateral is not provided or the reallocation
does not occur, the Lenders under the maturing tranche shall continue to be
responsible for their participating interests in the Letters of Credit; provided
that, notwithstanding anything to the contrary contained herein, upon any
subsequent repayment of the Loans, the reallocation set forth in clause
(i) shall automatically occur, and the Lenders under the matured tranche shall
be correspondingly released, to the extent of such repayment (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated).  Except to the extent of reallocations

 

65

--------------------------------------------------------------------------------



 

of participations pursuant to clause (i) of the second preceding sentence, the
occurrence of a Maturity Date with respect to a given tranche of Commitments
shall have no effect upon (and shall not diminish) the percentage participations
of the Lenders in any Letter of Credit issued before such Maturity Date. 
Commencing with the Maturity Date of any tranche of Commitments, the sublimit
for Letters of Credit under any tranche of Commitments that has not so then
matured shall be as agreed with the Lenders under such extended tranche;
provided that in no event shall such sublimit be less than the sum of (x) the
L/C Obligations of the Lenders under such extended tranche immediately prior to
such Maturity Date and (y) the face amount of the Letters of Credit reallocated
to such extended tranche pursuant to clause (i) above (assuming Loans are repaid
in accordance with clause (i)(x)).

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01), the amounts received with respect to this
Agreement or any other Loan Document equal the sum which would have been
received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for Other Taxes paid or payable by it.

 

(c)                                  Indemnification by the Borrowers.  Each
Loan Party shall jointly and severally indemnify each Credit Party, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) paid or payable by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to a Borrower by a Lender or an
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an L/C Issuer, shall be
conclusive absent manifest error.

 

66

--------------------------------------------------------------------------------



 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 3.01, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if requested by the
Company or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything contrary to the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.01(e)(ii)(A), (ii)(B), and (iv) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.  Each
Lender and the Administrative Agent agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Company and
the Administrative Agent (if applicable) in writing of (i) its legal inability
to do so or (ii) its determination that it is no longer in a position to provide
any previously delivered certificate or form.

 

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall, to the extent legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B) any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to Company and the Administrative Agent (in such
number of copies as shall be reasonably requested by the recipient) on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Lender claiming the
benefits of an income tax treaty to which the United States is a party, properly
completed and duly executed copies of IRS Form W-8BEN or W-8BEN-E (or any
subsequent versions thereof or successors thereto)

 

67

--------------------------------------------------------------------------------



 

establishing an exemption from, or reduction of, U.S. federal withholding Tax
(x) pursuant to the “interest” article of such tax treaty with respect to
payments of interest under any Loan Document, and (y) pursuant to the “business
profits” or “other income” article of such tax treaty with respect to any other
applicable payments under any Loan Document,

 

(2)                                 properly completed and duly executed copies
of IRS Form W-8ECI (or any subsequent versions thereof or successors thereto)
claiming an exemption for effectively connected income,

 

(3)                                 in the case of a Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Lender is not
(A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue
Code, (B) a “10 percent shareholder” of the applicable Borrower within the
meaning of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of IRS Form W-8BEN or W-8BEN-E (or any subsequent versions
thereof or successors thereto), or

 

(4)                                 to the extent a Lender is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
W-8BEN, W-8BEN-E, or W-9, a U.S. Tax Compliance Certificate and/or other
certification documents, as applicable, from each beneficial owner; provided
that if the Lender is a partnership and one or more direct or indirect partners
of such Lender are claiming the portfolio interest exemption, such Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner.

 

(iii)                               Any Lender that is not a U.S. Person shall,
to the extent it is legally entitled to do so, deliver to Company and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company or the Administrative Agent) any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax properly completed and duly executed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made.

 

(iv)                              If a payment made to a Lender under this
Agreement or any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Company and the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Company and the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company and the
Administrative Agent, as may be necessary for each of the Company and the
Administrative Agent, to comply with its obligations under FATCA, to determine
that such

 

68

--------------------------------------------------------------------------------



 

Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this Section 3.01(e)(iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(f)                                   Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to any Borrower or
any other Person.

 

(g)                                  Indemnification by the Lenders and L/C
Issuers.  Each Lender and L/C Issuer shall severally indemnify the
Administrative Agent, within 10 days after demand thereof, for (i) any
Indemnified Taxes attributable to such Lender or L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender
and L/C Issuer, in each case that are payable or paid by the Administrative
Agent in connection with this Agreement or any other Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender and L/C Issuer by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender and L/C Issuer under this Agreement or any other
Loan Document or otherwise payable by the Administrative Agent to such Lender
and L/C Issuer from any other source against any amount due to the
Administrative Agent under this paragraph.

 

(h)                                 Survival. Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under the Loan Documents.

 

69

--------------------------------------------------------------------------------



 

3.02                        Illegality.

 

If, in any applicable jurisdiction, the Administrative Agent, the L/C Issuer or
any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
Letter of Credit or (iii) issue, make, maintain, fund or charge interest or
fees, with respect (in each of the matters in clauses (i), (ii) and (iii)) to
any Credit Extension to any Designated Borrower who is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia such Person shall promptly notify the Administrative Agent, then,
upon the Administrative Agent notifying the Company, and until such notice by
such Person is revoked, any obligation of such Person to issue, make, maintain,
fund or charge interest or fees with respect to any such Credit Extension shall
be suspended, and to the extent required by applicable Law, cancelled.  Upon
receipt of such notice, the Loan Parties shall, (A) repay that Person’s
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by applicable
Law), (B) to the extent applicable to the L/C Issuer, Cash Collateralize that
portion of applicable L/C Obligations comprised of the aggregate undrawn amount
of Letters of Credit to the extent not otherwise Cash Collateralized and
(C) take all reasonable actions requested by such Person to mitigate or avoid
such illegality.

 

Each of the Administrative Agent, the L/C Issuer, the Swingline Lender and each
Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that if a Designated Lender makes any Credit Extension, then the
Borrowers shall repay such Designated Lender in accordance with the terms of
this Agreement as if such Designated Lender were a Lender originally party to
this Agreement.  Any Designated Lender shall be considered a Lender; provided
that in the case of an Affiliate or branch of a Lender, all provisions
applicable to a Lender shall apply to such Affiliate or branch of such Lender to
the same extent as such Lender; provided that for the purposes only of voting in
connection with any Loan Document, any participation by any Designated Lender in
any outstanding Credit Extension shall be deemed a participation of such Lender.

 

3.03                        Inability to Determine Rates.

 

(a)                                 If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (i) adequate and reasonable means do
not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan or (ii) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency

 

70

--------------------------------------------------------------------------------



 

Rate component of the Base Rate, the utilization of the Eurocurrency Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement that the
administrator of the LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (x) the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), (y) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Company shall endeavor to
establish an alternate rate of interest to the LIBOR Screen Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 11.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of
this Section 3.03(b), only to the extent the LIBOR Screen Rate for the
applicable currency and such Interest Period is not available or published at
such time on a current basis), (x) any conversion request that requests the
conversion of any Committed Borrowing to, or continuation of any Committed
Borrowing as, a Eurocurrency Rate Borrowing shall be ineffective, (y) if any
notice of Borrowing requests a Eurocurrency Rate Borrowing, such Borrowing shall
be made as an Base Rate Borrowing and (z) any request by any Borrower for a
Eurocurrency Rate Borrowing shall be ineffective.

 

71

--------------------------------------------------------------------------------



 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(1)                                 impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e), other than as set forth below) or any L/C
Issuer;

 

(2)                                 subject any Lender or any L/C Issuer to any
Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other Obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(3)                                 impose on any Lender or any L/C Issuer any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount which such Lender deems to be material in its sole
discretion, of making or maintaining any Loan the interest on which is
determined by reference to the Eurocurrency Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy or liquidity), by an amount deemed by such Lender to be
material in its sole discretion then from time to time the Company will pay (or
cause the applicable Designated Borrower to pay) to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

 

72

--------------------------------------------------------------------------------



 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section,
showing the calculation thereof, in reasonable detail, and delivered to the
Company shall be conclusive absent manifest error.  The Company shall pay (or
cause the applicable Designated Borrower to pay) such Lender or such L/C Issuer,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Lender or an L/C Issuer pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 120 days prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 120-day period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
Company shall pay (or cause the applicable Designated Borrower to pay) to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

73

--------------------------------------------------------------------------------



 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Company or the applicable Designated Borrower; or

 

(c)                                  any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Company pursuant to Section 11.13;

 

including any loss of any foreign exchange losses and any loss or expense (but
excluding loss of margin) arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office or Designated Lender
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Company hereby agrees to pay (or to cause
the applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives notice pursuant to
Section 3.02, the Company may replace such Lender in accordance with
Section 11.13.

 

74

--------------------------------------------------------------------------------



 

3.07                        Survival.

 

All of the Borrowers’ obligations under Sections 3.01, 3.02, 3.04 and 3.05 shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV
GUARANTY

 

4.01                        The Guaranty.

 

(a)                                 Each of the Subsidiary Guarantors hereby
jointly and severally guarantees to each Lender and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Subsidiary Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Subsidiary Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.

 

(b)                                 The Company hereby guarantees to each Lender
and the Administrative Agent as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Designated Borrower Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Company hereby further agrees that if
any of the Designated Borrower Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Company will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Designated Borrower
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

(c)                                  Notwithstanding any provision to the
contrary contained herein or in any other of the Loan Documents, the obligations
of each Guarantor under this Agreement and the other Loan Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law.

 

4.02                        Obligations Unconditional.

 

(a)                                 The obligations of the Subsidiary Guarantors
under Section 4.01(a) are joint and several, irrevocable, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable law,

 

75

--------------------------------------------------------------------------------



 

irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02(a) that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances.  Each Subsidiary Guarantor agrees that such Subsidiary
Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Company or any other Subsidiary Guarantor for amounts
paid under this Article IV until such time as the Obligations have been Fully
Satisfied.

 

(b)                                 The obligations of the Company under
Section 4.01(b) are irrevocable, absolute and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Loan
Documents or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Designated Borrower Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this
Section 4.02(b) that the obligations of the Company hereunder shall be absolute
and unconditional under any and all circumstances.  The Company agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against the any Designated Borrower for amounts paid under this Article IV until
such time as the Designated Borrower Obligations have been Fully Satisfied.

 

(c)                                  Without limiting the generality of the
foregoing subsections (a) and (b), it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder which shall remain
absolute and unconditional as described above:

 

(1)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(2)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be done or omitted;

 

(3)                                 the maturity of any of the Obligations shall
be accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Loan Documents or any
other agreement or instrument referred to in the Loan Documents shall be waived
or any other guarantee of any of the Obligations or any security therefor shall
be released, impaired or exchanged in whole or in part or otherwise dealt with;
or

 

(4)                                 any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any

 

76

--------------------------------------------------------------------------------



 

requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Person under any of the Loan Documents or any
other agreement or instrument referred to in the Loan Documents or against any
other Person under any other guarantee of, or security for, any of the
Obligations.

 

4.03                        Reinstatement.

 

(a)                                 The obligations of the Subsidiary Guarantors
under this Article IV shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Subsidiary Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, fees and expenses of counsel)
incurred by the Administrative Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

 

(b)                                 The obligations of the Company under this
Article IV shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Designated
Borrower Obligations is rescinded or must be otherwise restored by any holder of
any of the Designated Borrower Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Company agrees
that it will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

4.04                        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05                        Remedies.

 

(a)                                 The Subsidiary Guarantors agree that, to the
fullest extent permitted by law, as between the Subsidiary Guarantors, on the
one hand, and the Administrative Agent and the Lenders, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of
Section 4.01(a) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically

 

77

--------------------------------------------------------------------------------



 

due and payable), the Obligations (whether or not due and payable by any other
Person) shall forthwith become due and payable by the Subsidiary Guarantors for
purposes of Section 4.01(a).

 

(b)                                 The Company agrees that, to the fullest
extent permitted by law, as between the Company, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Designated Borrower
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of
Section 4.01(b) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Designated Borrower Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Designated Borrower Obligations
being deemed to have become automatically due and payable), the Designated
Borrower Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Company for purposes of Section 4.01(b).

 

4.06                        Rights of Contribution.

 

The Subsidiary Guarantors hereby agree as among themselves that, in connection
with payments made hereunder, each Subsidiary Guarantor shall have a right of
contribution from each other Subsidiary Guarantor in accordance with applicable
Law.  Such contribution rights shall be subordinate and subject in right of
payment to the Obligations until such time as the Obligations have been Fully
Satisfied, and none of the Subsidiary Guarantors shall exercise any such
contribution rights until the Obligations have been Fully Satisfied.

 

4.07                        Guarantee of Payment; Continuing Guarantee.

 

(a)                                 The guarantee given by the Subsidiary
Guarantors in this Article IV is a guaranty of payment and not of collection, is
a continuing guarantee, and shall apply to all Obligations whenever arising.

 

(b)                                 The guarantee given by the Company in this
Article IV is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Designated Borrower Obligations whenever
arising.

 

ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01                        Conditions of Initial Credit Extension.  The
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder and the effectiveness of the Commitments hereunder is
subject to satisfaction of the following conditions precedent on the Restatement
Date:

 

(a)                                 Receipt by the Administrative Agent of the
following:

 

(1)                                 executed counterparts of this Agreement and
the other Loan Documents, each properly executed by a Responsible Officer of the
signing Loan Party and, in the case of this Agreement, by each Lender;

 

78

--------------------------------------------------------------------------------



 

(2)                                 copies of the Organizational Documents of
each Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party, as reasonably requested by the
Administrative Agent, to be true and correct as of the Restatement Date;

 

(3)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

 

(4)                                 such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that the Company and each Subsidiary Guarantor is
validly existing, in good standing and qualified to engage in business in its
jurisdiction of formation;

 

(5)                                 a favorable opinion of (i) Pillsbury
Winthrop Shaw Pittman LLP, special counsel to the Loan Parties, (ii) Robertsons
Solicitors, special Hong Kong counsel to the Loan Parties, (iii) Beiten
Burkkhardt, special German counsel to the Loan Parties, (iv) Loyens & Loeff
N.V., special Dutch counsel to the Loan Parties and (v) Pillsbury Winthrop Shaw
Pittman LLP, special English counsel to the Loan Parties, each addressed to the
Administrative Agent and each Lender party to this Agreement on the Restatement
Date;

 

(6)                                 a certificate signed by a Responsible
Officer of the Company certifying (A) that the conditions specified in
Sections 5.02(a) and (b) have been satisfied; and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

(7)                                 evidence that any outstanding interest and
fees payable under the Existing Credit Agreement has been or concurrently with
the Restatement Date have been paid in full;

 

(8)                                 evidence that the Required Lenders under the
Existing Credit Agreement have approved this Agreement; and

 

(b)                                 Any fees required to be paid on or before
the Restatement Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Company shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Restatement Date.

 

(d)                                 The Administrative Agent shall have
received, (i) at least five days prior to the Restatement Date, all
documentation and other information regarding the Borrowers requested in
connection with applicable “know your customer” and anti-money laundering
rules and

 

79

--------------------------------------------------------------------------------



 

regulations, including the Patriot Act, to the extent requested in writing of
the Borrowers at least 10 days prior to the Restatement Date and (ii) to the
extent any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Restatement Date, any
Lender that has requested, in a written notice to the Borrowers at least 10 days
prior to the Restatement Date, a Beneficial Ownership Certification in relation
to such Borrower(s) shall have received such Beneficial Ownership
Certification(s) (provided that, upon the execution and delivery by such Lender
of its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied).

 

5.02                        Conditions to all Credit Extensions.

 

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Company and each other Loan Party contained in Article VI or any other Loan
Document or which are contained in any document furnished at any time under or
in connection herewith or therewith (except, other than on the Restatement Date,
the representations set forth in Sections 6.04 and 6.06), shall be true and
correct in all material respects (except to the extent such representations and
warranties are qualified by materiality in which case such representations and
warranties shall be true in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

(b)                                 No Default or Event of Default has occurred
and is continuing, or would result from such proposed Credit Extension or the
application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the applicable L/C Issuer or the Swingline Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)                                 If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.14 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.

 

(e)                                  In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

 

80

--------------------------------------------------------------------------------



 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, to induce the L/C Issuers to issue Letters of Credit and to induce other
Lenders to purchase participations therein, the Borrowers represent and warrant
to each Lender, on the date of this Agreement, on each date of any Credit
Extension, that the following statements are true, correct and complete:

 

6.01                        Existence, Qualification and Power.

 

(a)                                 Each Loan Party (i) is a corporation,
partnership, trust or limited liability company duly organized, validly existing
and in good standing under the Laws of its jurisdiction of organization and
(ii) has all requisite power and authority to own and operate its properties and
to carry on its business as now conducted and as proposed to be conducted.  Each
Loan Party has all requisite power and authority to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

 

(b)                                 Each Loan Party is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except to the
extent that the failure to be so qualified or in good standing has not had and
will not have a Material Adverse Effect.

 

(c)                                  All of the Subsidiaries of the Company as
of the Restatement Date and their jurisdictions of organization are identified
in Schedule 6.01(c) annexed hereto.  The Equity Interests of each of the
Subsidiaries of the Company identified in Schedule 6.01(c) annexed hereto is
duly authorized, validly issued, fully paid and nonassessable and none of the
capital stock constitutes Margin Stock.  Schedule 6.01(c) annexed hereto
correctly sets forth, as of the Restatement Date, the ownership interest of the
Company and each of its Subsidiaries in each of the Subsidiaries of the Company
identified therein.  To the best knowledge of the Company, each Material
Subsidiary as of the Restatement Date has been so designated on said
Schedule 6.01(c).

 

6.02                        Authorization; No Contravention.

 

(a)                                 The execution, delivery and performance of
the Loan Documents have been duly authorized by all necessary corporate action
on the part of each Loan Party that is a party thereto.

 

(b)                                 The execution, delivery and performance by
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not (i) violate any provision of any material law or any material
governmental rule or regulation applicable to the Company or any of its Material
Subsidiaries or

 

81

--------------------------------------------------------------------------------



 

any other Loan Party, the Organizational Documents of the Company or any of its
Subsidiaries, or any material order, judgment or decree of any court or other
agency of government binding on the Company or any of its Material Subsidiaries
or any other Loan Party, (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of the Company or any of its Material Subsidiaries or any other Loan
Party, or (iii) result in or require the creation or imposition of any Lien
under any such Contractual Obligation upon any of the properties or assets of
the Company or any of its Subsidiaries.

 

(c)                                  The execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any federal, state or other governmental authority
or regulatory body except any thereof that have been obtained and are in full
force and effect.

 

(d)                                 Each of the Loan Documents has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

6.03                        Financial Statements.

 

The Audited Financial Statements (i) were prepared in conformity with GAAP,
except as otherwise noted therein and (ii) fairly present, in all material
respects, the financial position (on a consolidated basis) of the entities
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows (on a consolidated basis) of the
entities described therein for each of the periods then ended.

 

6.04                        No Material Adverse Effect.

 

Since December 31, 2017, no event or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect.

 

6.05                        Ownership of Property; Liens.

 

The Company and each of its Subsidiaries have good title to, or leasehold
interests in, all properties that are necessary for the conduct of their
respective businesses as now conducted and as proposed to be conducted, free and
clear of all Liens (other than Permitted Liens), except where the failure to
have such good title or leasehold interests could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.06                        Litigation.

 

Except as set forth in Schedule 6.06 annexed hereto, there are no actions,
suits, proceedings, arbitrations or governmental investigations (whether or not
purportedly on behalf of the Company or any of its Subsidiaries) at law or in
equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or

 

82

--------------------------------------------------------------------------------



 

instrumentality, domestic or foreign (including any Environmental Claims) that
are pending or, to the knowledge of the Company, threatened against or affecting
the Company or any of its Subsidiaries that, individually or in the aggregate
(taking into consideration, among other things, the ability of the Company and
its Subsidiaries to obtain indemnification in respect thereof from Persons that
are willing and able to honor any existing indemnification obligations with
respect thereto), could reasonably be expected to result in a Material Adverse
Effect.

 

6.07                        Taxes.

 

Each of the Company, each of its Subsidiaries and each other corporation (each a
“Consolidated Corporation”) with whom the Company or any of its Subsidiaries
joins in the filing of a consolidated return has filed all Federal income Tax
returns and other material Tax returns and reports, domestic and foreign,
required to be filed by it, and has paid all material Taxes, assessments, fees
and other governmental charges levied or imposed upon it or its respective
properties, income or assets to the extent the same have become due and payable,
except those which are not yet delinquent or which are being contested in good
faith.  Each of the Company, each of its Subsidiaries and each Consolidated
Corporation has paid, or has provided adequate reserves (in the good faith
judgment of the management of the Company) in accordance with GAAP (or, in the
case of a Foreign Subsidiary, appropriate reserves under generally accepted
accounting principles in the applicable jurisdiction), for the payment of, all
such material Taxes, assessments, fees and charges relating to all prior taxable
years and the current taxable year of the Company, each of its Subsidiaries and
each Consolidated Corporation.  To the best knowledge of the Company, there is
no proposed Tax assessment against the Company, any of its Subsidiaries or any
Consolidated Corporation that could reasonably be expected to have a Material
Adverse Effect.

 

6.08                        Government Regulation.

 

Neither the making of any extension of credit hereunder, nor the use of any of
the proceeds thereof, will violate the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.  None of the Company, any
Person controlling the Company, or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

6.09                        Employee Benefit Plans.

 

(a)                                 The Company and each of its Subsidiaries is
in compliance with all applicable provisions of ERISA, the Internal Revenue Code
and other applicable federal, state or foreign law with respect to each Plan,
and has performed all of its obligations under each Plan, except to the extent
that failure to comply, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.  The Company, each of its
Subsidiaries and each ERISA Affiliate has made all required contributions to any
Plan subject to Section 412 or Section 430 of the Internal Revenue Code, except
to the extent that a failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 There are no pending or, to the best
knowledge of the Company, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any

 

83

--------------------------------------------------------------------------------



 

Pension Plan which, individually or in the aggregate, have resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan is in “at risk status” as
defined in Section 430(i)(4) of the Internal Revenue Code, except to the extent
such status could not reasonably be expected to have a Material Adverse Effect
if such Pension Plan or Pension Plans were then terminated, unless such Pension
Plan is not reasonably likely to be terminated; and (iii) neither the Company
nor any of its Subsidiaries nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

6.10                        Environmental Protection.

 

The Company and each of its Subsidiaries is in compliance with all applicable
Environmental Laws in respect of the conduct of its business and the ownership
of its property, except such noncompliance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Without
limiting the effect of the preceding sentence:

 

(a)                                 neither the Company nor any of its
Subsidiaries has received a complaint, order, citation, notice or other written
communication with respect to the existence or alleged existence of a violation
of, or liability arising under, any Environmental Law, the outcome of which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and

 

(b)                                 to the best of the Company’s knowledge,
there are no environmental, health or safety conditions, in each case relating
to exposure to, or release or threatened release of, Hazardous Materials
existing or reasonably expected to exist at any real property owned, operated or
leased by the Company or any of its Subsidiaries, including off-site waste
treatment or disposal facilities used by the Company or its Subsidiaries, which
could reasonably be expected to require any construction or other capital costs
or clean-up obligations to be incurred prior to the Maturity Date in order to
assure compliance with any applicable Environmental Law, including provisions
regarding clean-up, to the extent that any of such conditions, construction or
other capital costs or clean-up obligations, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

6.11                        Disclosure.

 

(a)                                 All factual information (taken as a whole)
furnished by or on behalf of the Company or any of its Subsidiaries to the
Administrative Agent or any Lender in writing on or before the Restatement Date
(including any such information contained in the Confidential Information
Memorandum or in any Loan Document or any other document, certificate or written
statement furnished to the Lenders by or on behalf of the Company or any of its
Subsidiaries) for use in connection with the transactions contemplated by this
Agreement is true and correct in all material respects and does not omit to
state a material fact necessary in order to make the statements contained herein
and therein, taken as a whole, not misleading at such time

 

84

--------------------------------------------------------------------------------



 

in light of the circumstances in which the same were made, it being understood
that, for purposes of this Section 6.11, such factual information does not
include projections and pro forma financial information.  Any projections and
pro forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by the Company to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

 

(b)                                 As of the Restatement Date, to the best
knowledge of the Company, the information included in each Beneficial Ownership
Certification provided on or prior to the Restatement Date to any Lender in
connection with this Agreement is true and correct in all respects.

 

6.12                        Representations as to Foreign Obligors.

 

The Company and each Foreign Obligor represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)                                 Such Foreign Obligor is subject to civil and
commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Foreign Obligor of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts.  Neither such Foreign Obligor nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

 

(b)                                 The Applicable Foreign Obligor Documents are
in proper legal form under the Laws of the jurisdiction in which such Foreign
Obligor is organized and existing for the enforcement thereof against such
Foreign Obligor under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar Tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or Tax as has been timely paid.

 

(c)                                  There is no Tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or

 

85

--------------------------------------------------------------------------------



 

of the jurisdiction in which such Foreign Obligor is organized and existing
either (i) on or by virtue of the execution or delivery of the Applicable
Foreign Obligor Documents or (ii) on any payment to be made by such Foreign
Obligor pursuant to the Applicable Foreign Obligor Documents, except as has been
disclosed to the Administrative Agent.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Obligor Documents executed by such Foreign Obligor are,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Obligor is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 

6.13                        Anti-Corruption Laws and Sanctions.

 

The Company has implemented, maintains in effect and enforces policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Company, its Subsidiaries and their
respective officers and directors and to the knowledge of the Company its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Company being designated as a
Sanctioned Person.  None of (a) the Company, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will, to the best
knowledge of the Company, violate any Anti-Corruption Law or applicable
Sanctions in any material respect.  This Section shall not be made by nor apply
to any Loan Party in so far as doing so would violate or expose any Loan Party
or any of its Subsidiaries or any director, officer or employee thereof to any
liability or penalty under any anti-boycott or blocking law, regulation or
statute that is in force from time to time and applicable to such Loan Party
(including without limitation EU Regulation (EC) 2271/96 and Section 7 of the
German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung — AWV)).

 

6.14                        EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

The Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Required Lenders shall otherwise give prior written consent, the
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article VII.

 

86

--------------------------------------------------------------------------------



 

7.01                        Financial Statements and Other Reports.

 

The Company will deliver to the Administrative Agent and each Lender, in form
and detail satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 (i) no later than the date on which such
financial statements are filed with the SEC but in any event no later than 45
days after the end of each of the first three fiscal quarters of each fiscal
year, the consolidated balance sheet of the Company and its Subsidiaries as at
the end of the first three fiscal quarters of each fiscal year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, and
(ii) promptly when available but in any event no later than 45 days after the
end of each of the first three fiscal quarters of each fiscal year, the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
each fiscal quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of the Company and its Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter, setting forth in each case (under both
clauses (i) and (ii) above) in comparative form the corresponding figures for
the corresponding periods of the previous fiscal year, all in reasonable detail
and certified (in the case of both clauses (i) and (ii) above) by the chief
financial officer of the Company that they fairly present, in all material
respects, the financial condition of the Company, its Subsidiaries or the
Company and its Subsidiaries, as the case may be, as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments;

 

(b)                                 (i) no later than the date on which such
financial statements are filed with the SEC and in any event no later than 90
days after the end of each fiscal year, the audited consolidated balance sheet
of the Company and its Subsidiaries as at the end of each fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal year, (ii) promptly when
available but in any event no later than 90 days after the end of each fiscal
year, the audited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such fiscal year and the related consolidated statements of
income, stockholders’ equity and cash flows of the Company and its Subsidiaries
for such fiscal year, setting forth in each case (under both clauses (i) and
(ii) above) in comparative form the corresponding figures for the previous
fiscal year, all in reasonable detail and certified (in the case of both clauses
(i) and (ii) above) by the chief financial officer of the Company that they
fairly present, in all material respects, the financial condition of the Company
and its Subsidiaries as at the end of such fiscal year and the results of their
operations and their cash flows for such fiscal year and (iii) in the case of
both clauses (i) and (ii) above, a report thereon of a firm of independent
certified public accountants of recognized national standing selected by the
Company, which report shall be unqualified as to the scope of audit or as to the
going concern status of the Company, its Subsidiaries or the Company and its
Subsidiaries, as the case may be (in either case, taken as a whole), and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial condition of the Company, its
Subsidiaries or the Company and its Subsidiaries, as the case may be, as at the
end of such fiscal year and the results of their operations and their cash flows
for such fiscal year in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in

 

87

--------------------------------------------------------------------------------



 

connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;

 

(c)                                  together with each delivery of financial
statements of the Company and its Subsidiaries pursuant to subdivisions (a) and
(b) above, a Compliance Certificate of the Company (i) stating that the
applicable Responsible Officer does not have knowledge of the existence, as at
the date of such Compliance Certificate, of any condition or event that
constitutes a Default or Event of Default, or, if any such condition or event
exists, specifying the nature and period of existence thereof and what action
the Company has taken, is taking and proposes to take with respect thereto;
(ii) demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods with the covenants set forth in Section 8.06 and
with any specific dollar amounts specified in respect of any restrictions
contained in any other provisions of Article VIII (which delivery may, unless
the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes); and (iii) setting
forth any change in the identity of any of the Subsidiaries of the Company since
the Restatement Date (or, if applicable, since the date of the most recent
Compliance Certificate delivered to Lenders in accordance with this clause (c));

 

(d)                                 together with each delivery of consolidated
financial statements of the Company and its Subsidiaries pursuant to
Section 7.01(b) above, a written statement by the independent certified public
accountants giving the report thereon stating whether, in connection with their
audit examination, any condition or event that constitutes an Event of Default
under Section 8.06 has come to their attention and, if such a condition or event
has come to their attention, specifying the nature thereof, except to the extent
that the delivery of such statement would be prohibited by professional auditing
standards applicable to such matters;

 

(e)                                  promptly after the transmission thereof by
the Company or any of its Subsidiaries to the SEC, copies of any filings on
Form 10-K, 10-Q, or 8-K and any effective registration statements (and, upon the
effectiveness thereof, any material amendments thereto) filed with the SEC (but
not any exhibits to any such registration statement or amendment (except as
provided below) or any registration statement on Form S-8), and copies of all
financial statements, proxy statements, notices and reports that the Company or
any of its Subsidiaries actually sends to the holders of any publicly-issued
securities of the Company or any of its Subsidiaries in their capacity as such
holders (in each case to the extent not theretofore delivered to Lenders
pursuant to this Agreement and in each case including, to the extent requested
by Administrative Agent, any schedules and exhibits thereto), in each case as so
transmitted to the SEC;

 

(f)                                   promptly upon any Responsible Officer of
the Company obtaining actual knowledge of any condition or event that
constitutes a Default or an Event of Default, a written notice specifying the
nature and period of existence of such condition or event, and what action the
Company has taken, is taking and proposes to take with respect thereto;

 

(g)                                  promptly upon any Responsible Officer of
the Company obtaining actual knowledge of (i) the institution of any action,
suit, proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration against or affecting the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries
(collectively,

 

88

--------------------------------------------------------------------------------



 

“Proceedings”) not previously disclosed in writing by the Company to Lenders or
any material development in any Proceeding that, in any such case, could
reasonably be expected to give rise to a Material Adverse Effect, written notice
thereof together with such other information as may be reasonably available to
the Company to enable Lenders and their counsel to evaluate such matters;

 

(h)                                 promptly upon any Responsible Officer of the
Company obtaining knowledge of the occurrence or forthcoming occurrence of any
ERISA Event, a written notice specifying the nature thereof and what action the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto; promptly upon receipt
thereof, copies of any notice received by the Company, any of its Subsidiaries
or any of their respective ERISA Affiliates from the Internal Revenue Service,
the Department of Labor or the PBGC or from a Multiemployer Plan sponsor
concerning any ERISA Event; concurrently with the delivery of such notices to
the PBGC, to the extent not otherwise delivered to Administrative Agent under
this Agreement, copies of all notices delivered to the PBGC pursuant to Sections
3.3, 3.4 and 4.4 of the Settlement Agreement, effective as of May 14, 1997,
between the Company and the PBGC; promptly upon execution thereof, copies of all
amendments, modifications, waivers or supplements to the PBGC Agreements;

 

(i)                                     [Reserved];

 

(j)                                    promptly upon any Responsible Officer of
the Company obtaining knowledge of any one or more of the following
environmental matters the existence of which, either individually or when
aggregated with all other such matters, would reasonably be expected to result
in a Material Adverse Effect, a written notice specifying in reasonable detail
the nature thereof:

 

(1)                                 any pending or threatened Environmental
Claim against the Company or any of its Subsidiaries or any land, buildings and
improvements owned or leased by the Company or any of its Subsidiaries (but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements) (collectively, “Real Estate”);

 

(2)                                 any condition or occurrence that (x) results
in noncompliance by the Company or any of its Subsidiaries with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries or any Real
Estate;

 

(3)                                 any condition or occurrence on any Real
Estate that could reasonably be anticipated to cause such Real Estate to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Estate under any Environmental Law; or

 

(4)                                 the taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Estate;

 

(k)                                 promptly upon any Responsible Officer of the
Company obtaining actual knowledge thereof, written notice of:

 

(1)                                 any announcement by Moody’s or S&P of any
change in a Debt Rating;

 

89

--------------------------------------------------------------------------------



 

(2)                                 any change in accounting policies or
financial reporting practices by the Company or any Subsidiary that has a
material impact on the consolidated financial statements of the Company and its
Subsidiaries;

 

(3)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(A) breach or non-performance of, or any default under, a Contractual Obligation
of the Company or any Subsidiary; or (B) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority;

 

(l)                                     any change in the information provided
in any Beneficial Ownership Certification that would result in a change to the
list of beneficial owners identified in such certification; and

 

(m)                             with reasonable promptness, (i) such other
information and data with respect to the Company or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent on its
own behalf or on behalf of Required Lenders and (ii) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to this Section shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Company shall notify the Administrative Agent and each Lender
(by telecopier or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

90

--------------------------------------------------------------------------------



 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or J.P.
Morgan Securities LLC will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”).  Each Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC”, the Borrowers shall be deemed to have
authorized the Administrative Agent, J.P. Morgan Securities LLC, the L/C Issuers
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and J.P. Morgan Securities LLC shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

 

7.02                        Preservation of Existence, Etc.

 

Except as permitted under Section 8.07, the Company will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect
(i) its legal existence (except, in the case of a Subsidiary of the Company
only, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect) and (ii) all rights and franchises material to
its business (except, in any case, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect).

 

7.03                        Payment of Taxes and Claims; Tax Consolidation.

 

The Company will, and will cause each of its Subsidiaries to, pay all material
Taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any material penalty accrues thereon, and all lawful material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have become or could reasonably
be expected to become a material Lien upon any of the properties or assets of
the Company or any of its Subsidiaries; provided that no such charge or claim
need be paid if it is being contested in good faith and by proper proceedings,
so long as it has maintained adequate reserves (in the good faith judgment of
the Company or such Subsidiary) with respect thereto in accordance with GAAP.

 

7.04                        Maintenance of Properties; Insurance.

 

(a)                                 (i) The Company will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted,

 

91

--------------------------------------------------------------------------------



 

all material properties used or useful in the business of the Company and its
Subsidiaries (including all Intellectual Property) and (ii) from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof, in each case except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The Company will, and will cause each of its
Material Subsidiaries to, at all times maintain in full force and effect, with
insurance companies which the Company believes (in the good faith judgment of
the Company’s management) are financially sound and responsible at the time the
relevant coverage is placed or renewed, insurance in at least such amounts and
against at least such risks (and with such risk retentions) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.  The Company shall furnish to Lenders, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried.

 

7.05                        Inspection Rights.

 

The Company shall, and shall cause each of its Material Subsidiaries to, permit
any authorized representatives designated by the Administrative Agent or
Required Lenders to visit and inspect any of the properties of the Company or of
any of its Material Subsidiaries, to inspect, copy and make abstracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants (provided that the Company may, if it so chooses, be present
at or participate in any such discussion), all upon reasonable notice and at
such reasonable times during normal business hours and as often as may
reasonably be requested.

 

7.06                        Compliance with Laws.

 

The Company shall comply, and shall cause each of its Subsidiaries to comply, in
all material respects, with the requirements of all applicable Laws, rules,
regulations and orders (including all Environmental Laws) of any governmental
authority having jurisdiction over it, except such as may be contested in good
faith or as to which a bona fide dispute may exist and except to the extent that
noncompliance therewith could not reasonably be expected to cause, individually
or in the aggregate, a Material Adverse Effect.

 

7.07                        Additional Subsidiary Guarantors.

 

In the event that any Person (other than a Restricted Acquisition Subsidiary)
becomes a Domestic Subsidiary (other than an Excluded Domestic Subsidiary) that
is a Material Subsidiary after the Restatement Date, the Company will promptly
notify the Administrative Agent of that fact and cause such Material Subsidiary
to promptly thereafter (and in any event with 30 days) (a) execute and deliver
to the Administrative Agent a Joinder Agreement and (b) deliver to the
Administrative Agent documents of the types referred to in clauses (ii),
(iii) and (iv) of Section 5.01(a) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 

92

--------------------------------------------------------------------------------



 

7.08                        Transactions with Affiliates.

 

The Company shall, and shall cause each of its Subsidiaries to, conduct all
transactions with any of its Affiliates (other than the Company or any of its
Subsidiaries) upon terms that are substantially as favorable to Company or such
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate of the Company or such Subsidiary; provided that the
foregoing restrictions shall not apply to (a) reasonable and customary fees paid
to members of the board of directors of the Company and its Subsidiaries,
(b) transactions otherwise expressly permitted hereunder between the Company or
any of its Subsidiaries and any such Affiliate, and (c) transactions between the
Company or any of its Subsidiaries and any special purpose entity established in
connection with an Accounts Receivable Facility.

 

7.09                        Conduct of Business.

 

From and after the Restatement Date, the Company shall, and shall cause its
Subsidiaries (taken as a whole) to, engage primarily in (i) the lines of
business carried on by the Company and its Subsidiaries on the Restatement Date
and (ii) other businesses or activities that are reasonably similar thereto or
that constitute a reasonable extension, development or expansion thereof or that
are ancillary or reasonably related thereto.

 

7.10                        Fiscal Year.

 

The Company shall maintain its fiscal year-end at December 31 of each year;
provided that the Company may, upon prior written notice to the Administrative
Agent, change such fiscal year-end.

 

7.11                        Use of Proceeds.

 

The Borrowers shall use the proceeds of the Credit Extensions to refinance the
indebtedness under the Existing Credit Agreement and for general corporate
purposes not in contravention of any Law or of any Loan Document.

 

7.12                        Anti-Corruption Laws and Sanctions

 

The Company will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.  This Section shall not be made by nor apply to any Loan
Party in so far as doing so would violate or expose any Loan Party or any of its
Subsidiaries or any director, officer or employee thereof to any liability or
penalty under any anti-boycott or blocking law, regulation or statute that is in
force from time to time and applicable to such Loan Party (including without
limitation EU Regulation (EC) 2271/96 and Section 7 of the German Foreign Trade
Ordinance (Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung — AWV)).

 

93

--------------------------------------------------------------------------------



 

ARTICLE VIII
NEGATIVE COVENANTS

 

The Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Required Lenders shall otherwise give prior written consent, the
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article VIII.

 

8.01                        Indebtedness.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(a)                                 Each Loan Party may become and remain liable
with respect to the Obligations;

 

(b)                                 the Company and its Subsidiaries may become
and remain liable with respect to Indebtedness in respect of Finance Leases in
an aggregate amount not to exceed at any time $75,000,000;

 

(c)                                  the Company and its Subsidiaries may become
and remain liable with respect to (i) purchase money Indebtedness and
(ii) non-recourse Indebtedness and obligations of the Company and its
Subsidiaries in connection with any Accounts Receivable Facility, collectively
in an aggregate outstanding principal amount not to exceed $150,000,000 at any
time;

 

(d)                                 the Foreign Subsidiaries of the Borrower may
become and remain liable with respect to Indebtedness (exclusive of Indebtedness
owed to the Company or a Subsidiary of the Company) in an aggregate outstanding
principal amount not to exceed $300,000,000 at any time; and

 

(e)                                  any other Indebtedness of the Company and
its Subsidiaries, provided that, the incurrence of any such Indebtedness is not
prohibited by Section 8.03.

 

8.02                        Liens.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Company or any of
its Subsidiaries, whether now owned or hereafter acquired, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 Liens granted to secure Indebtedness in
respect of Finance Leases permitted under Section 8.01(b);

 

94

--------------------------------------------------------------------------------



 

(c)                                  Liens granted to secure (i) purchase money
Indebtedness and (ii) Indebtedness in connection with any Accounts Receivable
Facility, in each case as permitted under Section 8.01(c);

 

(d)                                 Liens granted to secure Indebtedness of the
Foreign Subsidiaries of the Borrower permitted under Section 8.01(d); and

 

(e)                                  other Liens securing any Indebtedness of
the Company and its Subsidiaries that is not prohibited by Section 8.03.

 

8.03                        Priority Indebtedness.

 

The Company shall not permit the aggregate amount of all Priority Indebtedness
at any time to exceed 15% of Consolidated Net Tangible Assets.

 

8.04                        [Reserved.]

 

8.05                        [Reserved.]

 

8.06                        Financial Covenants.

 

(a)                                 Consolidated Interest Coverage Ratio.  The
Company shall not permit the Consolidated Interest Coverage Ratio as of the end
of any Testing Period to be less than 3.0 to 1.0.

 

(b)                                 Consolidated Leverage Ratio.  The Company
shall not permit the Consolidated Leverage Ratio as of the end of any Testing
Period to be greater than 3.50 to 1.00; provided that, if the Company or any of
its Subsidiaries has consummated a Qualified Acquisition, at the election of the
Company (the notice of which election shall be given within thirty days after
the consummation of such Qualified Acquisition), the Consolidated Leverage Ratio
required to be maintained shall be increased to 4.00 to 1.00 for four
consecutive fiscal quarters (and no other Testing Period), starting with the
fiscal quarter during which such Qualified Acquisition is consummated; provided,
further, that after the expiration of any such increase, no new election may be
made by the Company for the two consecutive fiscal quarters immediately
succeeding such expiration.

 

All calculations of financial covenants in this Section 8.06 shall be made on a
Pro Forma Basis.

 

8.07                        Fundamental Changes.

 

The Company shall not, and shall not permit any of its Subsidiaries to, enter
into any transaction of merger or consolidation, consummate a Division as the
Dividing Person, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the business, property or assets, of
the Company and its Subsidiaries, taken as a whole, except:

 

95

--------------------------------------------------------------------------------



 

(a)                                 any Subsidiary of the Company may be merged
with or into the Company or any other Subsidiary of the Company, and any
Subsidiary of the Company may be liquidated, wound up or dissolved, or
consummate a Division as the Dividing Person or all or substantially all of its
business, property or assets (including capital stock of any Subsidiary of the
Company) may be conveyed, sold, leased, transferred or otherwise disposed of, in
one transaction or a series of transactions, to the Company or any other
Subsidiary of the Company; provided that in the case of any such merger
involving the Company, the Company shall be the continuing or surviving
corporation; and

 

(b)                                 the Company or any Subsidiary may merge or
consolidate with any Person in connection with an Acquisition permitted
hereunder; provided that in the case of any such merger involving the Company,
the Company shall be the continuing or surviving corporation.

 

8.08                        Amendment of Certain Documents.

 

(a)                                 The Company shall not amend, modify or
change, nor shall it permit any Loan Party to amend, modify or change, its
Organizational Documents in any manner which could adversely affect the rights
of the Administrative Agent or the Lenders.

 

(b)                                 The Company shall not, and shall not permit
any of its Subsidiaries to, amend or otherwise change any of the terms of the
PBGC Agreements in any manner with respect to the granting, continuation or
termination of Liens on any of the assets of the Company or its Subsidiaries or
the priority of the PBGC or the Lenders with respect to any such Liens.

 

8.09                        Use of Proceeds.

 

The Company and each Designated Borrower will not request any Borrowing or
Letter of Credit, and the Company shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (c) to the knowledge of the Company, in any manner that would result
in the violation of any Sanctions applicable to any party hereto. This
Section shall not be made by nor apply to any Loan Party in so far as doing so
would violate or expose any Loan Party or any of its Subsidiaries or any
director, officer or employee thereof to any liability or penalty under any
anti-boycott or blocking law, regulation or statute that is in force from time
to time and applicable to such Loan Party (including without limitation EU
Regulation (EC) 2271/96 and Section 7 of the German Foreign Trade Ordinance
(Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung — AWV)).

 

96

--------------------------------------------------------------------------------



 

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  (i) Failure by any Borrower to
pay any installment of principal of any Loan in the currency required hereunder
when due from such Borrower, whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise or failure by any Borrower to pay when due any
L/C Obligation; or (ii) within five days after the date due, failure by any
Borrower to pay any interest on any Loan or on any L/C Obligation; or
(iii) failure by any Loan Party to pay any fee or any other amount due from such
Loan Party under this Agreement or under any other Loan Document within five
days after the date due; or

 

(b)                                 Cross-Default.  (i) Failure of the Company
or any of its Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in subsection (a) above) with an aggregate
principal amount of $75,000,000 or more beyond the end of any grace or notice
period provided therefor; or (ii) breach or default by the Company or any of its
Subsidiaries with respect to any other material term of (A) one or more items of
Indebtedness in the aggregate principal amount of $75,000,000 or (B) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, if such breach or default continues after any applicable grace or
notice period provided therefor and the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders) to cause, that Indebtedness to become or be
declared due and payable prior to its stated maturity or the stated maturity of
any underlying obligation, as the case may be; or

 

(c)                                  Specific Covenants.  Any Loan Party fails
to perform or observe any term, covenant or agreement contained in any of
Section 7.01(f) or Article VIII; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or other statement made by the Company
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by the Company or any of its Subsidiaries in
writing pursuant hereto or thereto or in connection herewith or therewith shall
be false in any material respect on the date as of which made; or

 

(e)                                  Other Defaults.  Any Loan Party shall
default in the performance of or compliance with any term contained in this
Agreement or any of the other Loan Documents, other than any such term referred
to in any other subsection of this Article IX, and such default shall not have
been remedied or waived within 30 days after receipt by the Company of notice
from Administrative Agent or any Lender of such default; or

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, Etc.  (i) A court having jurisdiction in the premises shall enter a
decree or order for relief in respect of the Company or any of its Material
Subsidiaries in an involuntary case under any Debtor

 

97

--------------------------------------------------------------------------------



 

Relief Law, which decree or order is not stayed; or any other similar relief
shall be granted under any applicable federal, state or foreign law; or (ii) an
involuntary case shall be commenced against the Company or any of its Material
Subsidiaries under any Debtor Relied Law; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Company or any of its Material Subsidiaries, or over all or a substantial part
of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
the Company or any of its Material Subsidiaries for all or a substantial part of
its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of the Company or
any of its Material Subsidiaries, and any such event described in this clause
(ii) shall continue for 60 days unless dismissed or discharged; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, Etc.  (i) The Company or any of its Material Subsidiaries shall have
an order for relief entered with respect to it or commence a voluntary case
under any Debtor Relief Law, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or the Company or any of its Material
Subsidiaries shall make any assignment for the benefit of creditors; or (ii) the
Company or any of its Material Subsidiaries shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due; or the
board of directors of the Company or any of its Material Subsidiaries (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to in clause (i) above or this clause
(ii); or

 

(h)                                 Judgments and Attachments.  Any money
judgments, writs or warrants of attachment or similar processes involving in the
aggregate at any time an amount in excess of $75,000,000 (to the extent such
amount is not adequately covered by insurance as to which the insurance company
has not disputed coverage in writing) shall be entered or filed against the
Company or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated or unstayed for a period of 60 days; or

 

(i)                                     ERISA.  An ERISA Event shall occur with
respect to a Pension Plan or Multiemployer Plan; or

 

(j)                                    Change of Control.  There occurs any
Change of Control; or

 

(k)                                 Invalidity of Loan Documents.  At any time
after the execution and delivery thereof, (i) any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or (ii) any Loan Party shall
deny in writing its obligations under any Loan Document to which it is a party.

 

98

--------------------------------------------------------------------------------



 

9.02                        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Company Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof);
and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an Event of Default under
Section 9.01(f) or (g) or an actual or deemed entry of an order for relief with
respect to any Borrower under the Debtor Relief Laws, the obligation of each
Lender to make Loans and any obligation of each L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

9.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective

 

99

--------------------------------------------------------------------------------



 

Lenders and the L/C Issuers and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the applicable L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE X
ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoints JPMorgan
Chase Bank, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and neither any Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

10.02                 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary

 

100

--------------------------------------------------------------------------------



 

or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.  The
Administrative Agent may perform any of its duties and exercise its rights and
powers by or through any one or more sub-agents or Affiliates.

 

10.03                 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any of the
Borrowers or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

101

--------------------------------------------------------------------------------



 

10.04                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05                 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents or Affiliates appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or Affiliate may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent or Affiliate and to the Related Parties of the Administrative
Agent and any such sub-agent or Affiliate, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

10.06                 Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Company (not to be unreasonably withheld), unless an Event of Default shall have
occurred and is continuing, in which case the consent of the Company shall not
be required, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above
subject to the consent of the Company (not to be unreasonably withheld), unless
an Event of Default shall have occurred and is continuing, in which case the
consent of the Company shall not be required; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment or has been approved by the Company and the
Lenders, then such resignation shall nonetheless become effective in

 

102

--------------------------------------------------------------------------------



 

accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by JPMorgan Chase Bank, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and
Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swingline Lender, (b) the retiring L/C Issuer and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08                 No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Joint Book Runners,
the Joint Lead Arrangers, Syndication Agents or Co-Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other

 

103

--------------------------------------------------------------------------------



 

Loan Documents (other than the Fee Letter), except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

 

10.09                 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
11.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10                 Guaranty Matters.

 

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Subsidiary Guarantor from
its obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

104

--------------------------------------------------------------------------------



 

10.11                 Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Administrative Agent and its
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any

 

105

--------------------------------------------------------------------------------



 

other Loan Party, that none of the Administrative Agent or any of its Affiliates
is a fiduciary with respect to the assets of such Lender involved in the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

 

ARTICLE XI
MISCELLANEOUS

 

11.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender;

 

(b)                                 except in the manner set forth in
Section 2.17, postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of any Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

 

(d)                                 change Section 2.13 or Section 9.03 in a
manner that would alter the pro rata sharing of payments and Credit Extensions
required thereby in a manner adverse to any Lender without the written consent
of such Lender;

 

(e)                                  amend Section 1.05(a), Section 1.06 or the
definition of “Alternative Currency” without the written consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender; or

 

106

--------------------------------------------------------------------------------



 

(g)                                  release the Company or any Designated
Borrower or all or substantially all of the Subsidiary Guarantors, from its or
their obligations under the Loan Documents without the written consent of each
Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

11.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows:

 

(1)                                 if to the Borrowers, the Administrative
Agent, JPMorgan Chase Bank, N.A. in its capacity as an L/C Issuer, or the
Swingline Lender, to the address, telecopier number or electronic mail address
specified for such Person on Schedule 11.02; and

 

(2)                                 if to any other Lender or L/C Issuer, to the
address, telecopier number or electronic mail address specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Company).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the

 

107

--------------------------------------------------------------------------------



 

Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications from the Administrative Agent to the Lenders and the L/C Issuers
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of the
items delivered by any Borrower to the Administrative Agent pursuant to Sections
7.01, 7.02 or 7.03 or any other materials and/or information at the request of
any Borrower through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses result from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, JPMorgan Chase Bank, N.A., as an L/C
Issuer, and the Swingline Lender may change its address or telecopier for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender and L/C Issuer may change its address or telecopier
number for notices and other communications hereunder by notice to the Company,
the Administrative Agent, each other L/C Issuer and the Swingline Lender.  In
addition, each Lender agrees to

 

108

--------------------------------------------------------------------------------



 

notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices from a Responsible Officer of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  All telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Company.  The Company
shall indemnify the Administrative Agent, each Lender and each L/C Issuer, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),

 

109

--------------------------------------------------------------------------------



 

and shall indemnify and hold harmless each Indemnitee from all fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or originating from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Claim against or affecting any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) related to
Hazardous Materials that are unrelated to the Company or any of its Subsidiaries
and that are first used, released, disposed or otherwise emitted by a Person
other than the Company or any of its Subsidiaries at or on any property after
such property has been transferred to any Indemnitee or its successors or
assigns by foreclosure, deed-in-lieu of foreclosure or similar transfer. This
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Company for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent, any L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent, such
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent or
such L/C Issuer in connection with such capacity.  The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

110

--------------------------------------------------------------------------------



 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section 11.04 shall survive the resignation of the Administrative Agent, any L/C
Issuer and the Swingline Lender, the replacement of any Lender, the termination
of this Agreement, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of

 

111

--------------------------------------------------------------------------------



 

this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that:

 

(1)                                 except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; provided, further, that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
notice thereof.

 

(2)                                 any assignment of a Commitment must be
approved by the Administrative Agent, each L/C Issuer and the Swingline Lender,
such approval not to be unreasonably withheld or delayed, unless the Person that
is the proposed assignee is itself a Lender or an Affiliate of a Lender (whether
or not the proposed assignee would otherwise qualify as an Eligible Assignee);
and

 

(3)                                 the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

112

--------------------------------------------------------------------------------



 

(4)                                 Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swingline
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by each of
the Borrowers, the Lenders and each L/C Issuer at

 

113

--------------------------------------------------------------------------------



 

any reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender may request and receive from
the Administrative Agent a copy of the Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or a holding
company, investment vehicle or trust (but not including, for the avoidance of
doubt, any bona fide third party investment funds) for, or owned and operated
for the primary benefit of a natural person, a Defaulting Lender or the Company
or any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

114

--------------------------------------------------------------------------------



 

(e)                                  Limitation upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent or such greater payment results from an adoption of or any
change in any requirement of law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof that occurs after the Participant acquires the
applicable participation.  A Participant shall not be entitled to the benefits
of Section 3.01 unless such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender).

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note(s), if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution”, “signed”, “signature”, and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Resignation as an L/C Issuer or Swingline
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time a Person assigns all of its Commitment and Loans pursuant
to subsection (b) above and such Person is the Swingline Lender or an L/C
Issuer, such Person may, as applicable, (i) upon 30 days’ notice to the Company
and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Company, resign as Swingline Lender, as the case may be.  In the event of any
such resignation as an L/C Issuer or Swingline Lender, as applicable, the
Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or a successor Swingline Lender hereunder, as applicable; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of the applicable L/C Issuer or Swingline Lender as an
L/C Issuer or Swingline Lender, as the case may be.  If such Person resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as an L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  If such Person resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders

 

115

--------------------------------------------------------------------------------



 

to make Base Rate Committed Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.04(c).  Upon the appointment of a
successor L/C Issuer and/or Swingline Lender, as applicable, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swingline Lender, as the case may be,
and (b) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the applicable L/C Issuer to effectively
assume the obligations of such L/C Issuer with respect to such Letters of
Credit.  No Lender shall be required to become an L/C Issuer or a Swingline
Lender without its consent.

 

11.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); provided that unless specifically
prohibited by applicable law or court order in the reasonable judgment of such
Lender or counsel, such Lender shall use its commercially reasonable efforts to
notify the Company of any request by any regulatory authority or representative
thereof of the National Association of Insurance Commissioners (other than any
such request in connection with any examination of the financial condition of
such Lender by such governmental agency or the National Association of Insurance
Commissioners) for disclosure of any such non-public information prior to
disclosure of such information, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the Company, the other Borrowers or their respective Subsidiaries or
the Loans provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the Loans provided hereunder, (h) with the
consent of the Company or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section by such
Person or (y) becomes available to the Administrative Agent, any Lender, any L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than the Company.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any

 

116

--------------------------------------------------------------------------------



 

Subsidiary, provided that, in the case of information received from the Company
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

 

The Company consents to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Company. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

 

11.08                 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party then due and payable under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document; provided, that, in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

117

--------------------------------------------------------------------------------



 

11.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

11.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as

 

118

--------------------------------------------------------------------------------



 

possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Without limiting
the foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13                 Replacement of Lenders.

 

If (a) any Lender requests compensation under Section 3.04, (b) the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Sections 3.01 or 3.04,
(c) any Lender is subject to illegality under Section 3.02, (d) a Lender (a
“Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), (e) any Lender is a Protesting Lender or (f) any Lender is a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(1)                                 Administrative Agent shall have received the
assignment fee specified in Section 11.06(b);

 

(2)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);

 

(3)                                 in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(4)                                 such assignment does not conflict with
applicable Laws; and

 

(5)                                 in the case of any such assignment resulting
from a Non-Consenting Lender’s failure to consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document, the applicable
replacement bank, financial institution or Fund consents to the proposed change,
waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender

 

119

--------------------------------------------------------------------------------



 

and the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and Swingline Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO NEW YORK CONFLICTS OF LAWS PRINCIPLES.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN
(OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN THE  BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY LAW) OR NEW YORK STATE
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN

 

120

--------------------------------------------------------------------------------



 

INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16                 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the Patriot Act.

 

11.17                 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance

 

121

--------------------------------------------------------------------------------



 

with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent from any Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
promptly return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

11.18                 No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Joint Lead Arrangers and the Lenders, are arm’s-length commercial transactions
between each Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Joint Lead Arrangers and the Lenders, on the other
hand, (ii) each Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) each Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) the Administrative Agent, each Joint Lead Arranger and each
Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for each Borrower or any
of its Affiliates or any other Person and (ii) neither the Administrative Agent
nor either Joint Lead Arranger nor any Lender has any obligation to any Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent nor either Joint Lead
Arranger nor any Lender has any obligation to disclose any of such interests to
such Borrower or its Affiliates.  To the fullest extent permitted by law, each
Borrower hereby agrees that it will not assert, any claims that it may have
against the Administrative Agent, the Joint Lead Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

11.19                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

122

--------------------------------------------------------------------------------



 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(1)                                 a reduction in full or in part or
cancellation of any such liability;

 

(2)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(3)                                 the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

11.20                 Amendment and Restatement of the Existing Credit
Agreement.

 

The parties hereto agree that on the Restatement Date this Agreement shall
replace the Existing Credit Agreement and the exhibits and schedules attached
hereto shall replace the exhibits and schedules existing prior to the
Restatement Date in their entirety.

 

The parties hereto acknowledge and agree that this Agreement and any other Loan
Documents executed and delivered in connection herewith do not constitute a
novation, or termination of the Obligations (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement as in effect prior to the
Restatement Date; (ii) the Obligations are in all respects continuing (as
amended and restated by this Agreement), with the terms, conditions, covenants
and agreements contained in the Existing Credit Agreement being modified only to
the extent provided in this Agreement; and (iii) the guarantees under the
Existing Credit Agreement securing payment of the Obligations are in all such
respects continuing in full force and effect.

 

[Remainder of page intentionally left blank.  Signature pages follow.]

 

123

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:

AMPHENOL CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

/s/ R. Adam Norwitt

 

 

Name: R. Adam Norwitt

 

 

Title: President & CEO

 

 

HONG KONG BORROWER

AMPHENOL EAST ASIA LIMITED

 

 

 

 

By:

/s/ R. Adam Norwitt

 

 

Name: R. Adam Norwitt

 

 

Title: Director

 

 

GERMAN BORROWER:

AMPHENOL TECHNOLOGIES HOLDING GMBH

 

 

 

 

By:

/s/ R. Adam Norwitt

 

 

Name: R. Adam Norwitt

 

 

Title: Director

 

 

DUTCH BORROWER:

AMPHENOL BENELUX B.V.

 

 

 

 

By:

/s/ R. Adam Norwitt

 

 

Name: R. Adam Norwitt

 

 

Title: Director

 

 

UK BORROWER

AMPHENOL LIMITED

 

 

 

 

By:

/s/ R. Adam Norwitt

 

 

Name: R. Adam Norwitt

 

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ Kelly Milton

 

 

Name: Kelly Milton

 

 

Title: Executive Director

 

 

LENDERS:

JPMORGAN CHASE BANK, N.A.,

 

as a Lender, an L/C Issuer and Swingline Lender

 

 

 

 

By:

/s/ Kelly Milton

 

 

Name: Kelly Milton

 

 

Title: Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, N.A., as a Lender,
an L/C Issuer and a Syndication Agent

 

 

 

 

By:

/s/ Mark H. Halldorson

 

 

Name: Mark H. Halldeorson

 

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD., as a Lender, an L/C Issuer and a Syndication Agent

 

 

 

 

By:

/s/ Lillian Kim

 

 

Name: Lillian Kim

 

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Lender, an L/C Issuer and a Syndication Agent

 

 

 

 

By:

/s/ Susan M. Olsen

 

 

Name: Susan M. Olsen

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

TD BANK, N.A., as a Lender, an L/C Issuer and a Syndication Agent

 

 

 

 

By:

/s/ Jason Siewert

 

 

Name: Jason Siewert

 

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Bank of America, N.A., as a Lender

 

 

 

By:

/s/ Christopher T. Phelan

 

 

Name:

Christopher T. Phelan

 

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Commerzbank AG, New York Branch, as a Lender

 

 

 

By:

/s/ John W. Deegan

 

 

Name:

John W. Deegan

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Bianca Notari

 

 

Name:

Bianca Notari

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

HSBC Bank USA, National Association, as a Lender

 

 

 

By:

/s/ Robert Levins

 

 

Name:

Robert Levins

 

 

Title:

Senior Credit Manager

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name:

Donna DeMagistris

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS, as a Lender

 

 

 

By:

/s/ Michael A. Kowalczuk

 

 

Name:

Michael A. Kowalczuk

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Raquel Latuff

 

 

Name:

Raquel Latuff

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

U.S. Bank National Association, as a Lender

 

 

 

By:

/s/ Paul F. Johnson

 

 

Name:

Paul F. Johnson

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF CHINA, NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Raymond Qiao

 

 

Name:

Raymond Qiao

 

 

Title:

Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CREDIT INUDSTRIEL ET COMMERCIAL, NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Eugene Kenny

 

 

Name:

Eugene Kenny

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Eric Longuet

 

 

Name:

Eric Longuet

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Svenska Handelsbanken AB (publ), New York branch, as a Lender

 

 

 

By:

/s/ Steve Cox

 

 

Name:

Steve Cox

 

 

Title:

SVP

 

 

 

 

 

By:

/s/ Nancy D’Albert

 

 

Name:

Nancy D’Albert

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

The Northern Trust Company, as a Lender

 

 

 

By:

/s/ Eric Siebert

 

 

Name:

Eric Siebert

 

 

Title:

SVP

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

 

L/C Commitment

 

JPMorgan Chase Bank, N.A.

 

$

240,000,000

 

$

20,000,000

 

Wells Fargo Bank, N.A.

 

$

240,000,000

 

$

20,000,000

 

MUFG Bank, Ltd.

 

$

240,000,000

 

$

20,000,000

 

Citibank, N.A.

 

$

240,000,000

 

$

20,000,000

 

TD Bank, N.A.

 

$

240,000,000

 

$

20,000,000

 

Barclays Bank PLC

 

$

170,000,000

 

$

0

 

Bank of America, N.A.

 

$

170,000,000

 

$

0

 

Commerzbank AG, New York Branch

 

$

170,000,000

 

$

0

 

HSBC Bank USA, National Association

 

$

170,000,000

 

$

0

 

Mizuho Bank, Ltd.

 

$

170,000,000

 

$

0

 

BNP Paribas

 

$

125,000,000

 

$

0

 

U.S. Bank National Association

 

$

125,000,000

 

$

0

 

Bank of China, New York Branch

 

$

50,000,000

 

$

0

 

Credit Industriel et Commercial, New York Branch

 

$

50,000,000

 

$

0

 

Svenska Handelsbanken AB (publ) New York Branch

 

$

50,000,000

 

$

0

 

The Northern Trust Company

 

$

50,000,000

 

$

0

 

Total

 

$

2,500,000,000

 

$

100,000,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 6.01(c) — SUBSIDIARIES

 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

1.

 

Amphenol Adronics, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
99-0361205

 

Amphenol Corporation

 

100%

2.

 

All Sensors Corporation

 

California
77-0512215

 

Amphenol Corporation

 

100%

3.

 

All Systems Broadband, Inc.
818 West 7th Street, Suite 930
Los Angeles, CA 90017

 

California
(Register #)
C2798921

 

Amphenol Corporation

 

100%

4.

 

Amphenol Alden Products Company
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
20-4441798

 

Amphenol International Ltd.

 

100%

5.

 

Amphenol Antenna Solutions, Inc.
c/o CT Corporation System
208 South LaSalle Street, Suite 814
Chicago, IL 60604

 

Illinois
36-3685650

 

Amphenol Corporation

 

100%

6.

 

Amphenol Borisch Technologies, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
38-3196196

 

Amphenol Corporation

 

100%

7.

 

Amphenol Cables on Demand Corp.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
20-5939172

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

8.

 

Amphenol Connect Merger Subsidiaries Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware

 

Amphenol Corporation

 

100%

9.

 

Amphenol Custom Cable, Inc.

 

Florida
59-3598895

 

Amphenol Corporation

 

Steward Saad

 

90.1%

 

9.9%

10.

 

Amphenol DC Electronics, Inc.
c/o CT Corporation System
818 West 7th Street
Los Angeles, CA 90017

 

California
94-2863206

 

Amphenol Corporation

 

100%

11.

 

Amphenol EEC, Inc.
c/o CT Corporation System
208 South LaSalle Street, Suite 814
Chicago, IL 60604

 

Illinois
32-0040123

 

Amphenol Corporation

 

100%

12.

 

Amphenol Intercon Systems, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
20-2569845

 

Amphenol Corporation

 

100%

13.

 

Amphenol Interconnect Products Corporation
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
06-1237121

 

Amphenol Corporation

 

100%

14.

 

Amphenol International Ltd.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
36-3122351

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

15.

 

Amphenol (Maryland), Inc.
351 West Candeb Street,
Baltimore, MD 21201

 

Maryland
D00337691

 

Amphenol Corporation

 

100%

16.

 

Amphenol Nelson Dunn Technologies, Inc.
c/o CT Corporation System
818 West 7th Street
Los Angeles, CA 90017

 

California
95-2013186

 

Amphenol Corporation

 

100%

17.

 

Amphenol Optimize Manufacturing Co.
c/o CT Corporation System
3800 N. Central Avenue, Suite 460
Phoenix, AZ 85012

 

Arizona
86-0503978

 

Amphenol Corporation

 

100%

18.

 

Amphenol PCD, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
04-3752492

 

Amphenol Corporation

 

100%

19.

 

Amphenol Printed Circuits, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
02-0502908

 

Amphenol Corporation

 

100%

20.

 

Amphenol Procom Inc.

 

Delaware

 

Amphenol Corporation

 

100%

21.

 

Amphenol Tecvox LLC
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
46-4191856

 

Amphenol Corporation

 

100%

22.

 

Amphenol T&M Antennas, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
06-1574456

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

23.

 

Amphenol Thermometrics, Inc.
c/o CT Corporation System
116 Pine Street, 3rd Floor, Suite 320
Harrisburg, PA 17101

 

Pennsylvania
25-0590780

 

Amphenol Corporation

 

100%

24.

 

Amphenol USHoldco Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
06-1517344

 

Amphenol Corporation

 

100%

25.

 

Ardent Concepts, Inc.
9 Capitol Street, Concord, NH 03301

 

New Hampshire
20-0050339

 

Amphenol Corporation

 

100%

26.

 

Asia Connector Services, Ltd.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
51-0006522

 

TCS Japan K.K.

 

100%

27.

 

C & S Antennas, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
52-1385784

 

Amphenol Antenna Solutions

 

100%

28.

 

Casco Products Corporation
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
13-3221850

 

Amphenol Corporation

 

100%

29.

 

Cemm Thome Corp.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
61-1373580

 

Amphenol Corporation

 

100%

30.

 

FCI USA LLC
c/o Corporation Service Company
80 State Street
Albany, NY 12207-2543

 

New York
27-1370902

 

FCI S’ Hertogenbosch B.V.

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

31.

 

Fiber Systems International, Inc.
1999 Bryan Street
Dallas, TX 75201-3136

 

Texas
75-2487462

 

Amphenol Corporation

 

100%

32.

 

Flexus USA Inc.
820 Commerce Park Drive
Ogdensburg, NY 13669

 

New York

 

Amphenol Corporation

 

100%

33.

 

General Assembly Corporation
1999 Bryan Street
Dallas, TX 75201-3136

 

Texas

 

Amphenol Corporation

 

100%

34.

 

Holland Electronic, LLC
818 West 7th Street, Suite 930
Los Angeles, CA 90017

 

California
77-050228

 

Amphenol Corporation

 

100%

35.

 

KonneKtech, Ltd.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
38-3167684

 

Amphenol Corporation

 

100%

36.

 

Piezotech, LLC
150 West market Street, Suite 800, Indianapolis, IN 46204

 

Indiana
1999120213

 

Amphenol Corporation

 

100%

37.

 

Sine Systems Corporation
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
06-1274360

 

Amphenol Corporation

 

100%

38.

 

SV Microwave, Inc.
1200 South Pine Island Road
Plantation, FL 33324

 

Florida
65-0368031

 

Amphenol Corporation

 

100%

39.

 

Telect, Inc.
711 CAPITOL WAY S STE 204,
Olympia, WA 98501

 

Washington
60-0455229

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

40.

 

Telect Mfg., LLC

 

Washington

 

Telect, Inc.

 

100%

41.

 

Times Fiber Communications, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
06-0955048

 

Amphenol Corporation

 

100%

42.

 

Times Microwave Systems, Inc.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
01-0816035

 

Amphenol Corporation

 

100%

43.

 

Times Wire and Cable Company
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801

 

Delaware
30-0266804

 

Times Fiber Communications, Inc.

 

100%

44.

 

TFC South America S.A.
Tucuman 540, Piso 28, of. C. Ciudad Autónoma de Buenos AiresArgentina

 

Argentina

 

Times Fiber Communications, Inc.

 

Amphenol International, Ltd.

 

99.98%

 

.02%

45.

 

Amphenol Australia Pty. Ltd.
22 Industry Boulevard
Carrum Downs
Victoria 3201, Australia

 

Australia

 

Amphenol Corporation

 

100%

46.

 

Amphenol Gesellschaft mbH
Johnstrasse 42
2 Stock, Top 3A
A-1150 Vienna,
Austria

 

Austria

 

Amphenol Germany GmbH

 

100%

47.

 

CTI (Barbados) Inc.

 

Barbados

 

Amphenol Canada Acquisition Corporation

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

48.

 

Amphenol TFC do Brasil Ltda.
Rodovia Governador Doutor
Adhemar Pereira de Barros
SP 340, KM 121, 5 Pista Norte
CEP 13001-970
Campinas, Sao Paolo,
Brazil

 

Brazil
98-0373056

 

Amphenol TFC MDE Paricipacoes Ltda.

 

Amphenol International Ltd.

 

60.475%

 


39.525%

49.

 

Amphenol TFC Fios e Cabos do Brasil Ltda.
Rodovia Dr. Adhemar Pereira de Barros, SP 340, Km 121,5, Prédio I, Pista Norte,
CEP 13088-061
Campinas, São Paulo,Brazil

 

Brazil

 

Amphenol TFC do Brasil Ltda.

 


Amphenol International Ltd.

 

99.99%

 

 

 

0.01%

50.

 

Amphenol TFC MDE Participacoes Ltda.
Rodovia Governador Doutor
Adhemar Pereira de Barros
SP 340, KM 121,5, Pista Norte,
CEP 13001-970
Campinas, São Paulo, Brazil

 

Brazil
980373054

 

Amphenol Corporation

 


Amphenol International Ltd.

 

99.91%

 


0.09%

51.

 

Casco do Brasil Ltda
Rua Arthur Barvarini, 399
Distr. Ind.
Indaiatuba, SP 13347-406
Brazil

 

Brazil

 

ARCAS Automotive Group (Luxco1) S.a.r.l

 


Casco Products Corporation

 

85%

 

 

 

15%

52.

 

Amphenol Air LB North America, Inc.
Stirling Scales, 10th Floor,
Brunswick House, Suite 1000
44 Chapman Hill
St. John, New Brunswick EZL 4S6Canada

 

Canada

 

Air LB International Development S.A.

 


Air LB S.A.S.

 

82.58%

 

 

 

17.42%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

53.

 

Amphenol Canada Corp.
c/o Stewart McKelvey
Stirling Scales, 10th Floor,
Brunswick House, Suite 1000
St. John, New Brunswick EZL 4S6
Canada

 

Canada

 

Amphenol Corporation

 

100%

54.

 

Amphenol Canada Acquisition Corporation
66 Wellington Street, Suite 4100
Toronto, Ontario M5K 1B7

 

Canada

 

Amphenol Corporation

 

100%

55.

 

Amphenol Technical Products International Co.
1959 Upper Water Street P.O. Box 997, Suite 800
Halifax, Nova Scotia B3J 2X2

 

Canada

 

Amphenol USHoldco Inc.

 

100%

56.

 

CTI Industries
3-5621 Finch Avenue
Scarborough, Ontario
MIB 2T9

 

Canada

 

Amphenol Canada Acquisition Corporation

 

100%

57.

 

ED Products Ltd.

 

Canada

 

Amphenol Canada Acquisition Corporation

 

100%

58.

 

FCI Connectors Canada, Inc.
1530 Birchmount Road
Scarborough, Ontario, Canada M1P 2G9

 

Canada

 

FCI USA LLC

 

100%

59.

 

Flexus Electronic Inc.

 

Canada

 

Amphenol Canada Acquisition Corporation

 

100%

60.

 

Times Fiber Canada Limited
Stirling Scales, 10th Floor,
Brunswick House, Suite 1000
44 Chapman Hill
St. John, New Brunswick EZL 4S6

 

Canada

 

Times Fiber Communications, Inc.

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

61.

 

All Sensors China Co., Ltd.

 

China

 

All Sensors Corporation

 

Shenzen Diantong Wintronic Microelectronics Co., Ltd.
Xi’an Baishida Sensor Technology Co., Ltd.

 

35%

 


55%

 

10%

62.

 

Amphenol Airware (Haiyan) Communication Electronics Co., Ltd.
Room 711, No. 1816 Hai Gang Da Dao,
Hai Yan Economic Development Zone,
Jia Xing, Zhejiang, China

 

China

 

Amphenol East Asia Limited

 

100%

63.

 

Amphenol AssembleTech (Xiamen) Co., Ltd.
39B Qianpu Industrial Estate
Xiamen, Fujian 361009 China

 

China
98-0487965

 

Amphenol East Asia Limited

 

100%

64.

 

Amphenol Automotive Connection Systems (Changzhou) Co., Ltd.
No.20, Tian Shan Road, Xin Bei District,
Changzhou City, Jiangsu, China

 

China

 

Amphenol East Asia Limited

 

100%

65.

 

Amphenol (Changzhou) Advanced Connector Co., Ltd.
No.6, Feng Xi Rd, Hi-Tech District
Wujin, Changzhou, Jiangsu, China

 

China
98-1037798

 

Amphenol East Asia Limited

 

100%

66.

 

Amphenol (Changzhou) Connector Systems Co. Ltd.
South District
Wujin Hi-Tech Industrial Zone
Changzhou City, Jiangsu Province
China 213164

 

China
83-0453040

 

Amphenol East Asia Limited

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

67.

 

Amphenol (Changzhou) Electronics Co., Ltd.
No. 11 Fengxiang Road
Xinbei District, Changzhou City
China

 

China

 

Amphenol East Asia Limited

 

100%

68.

 

Amphenol CNT (Xian) Technology Co., Ltd.
No. 55 Bldg
Rm 307, 3rd FL & Rm 209, 2nd FL
Industrial 2nd Rd, Hana Tian Economy Tech. Dev. District
Xi’an City, Shaanxi Province
China 710065

 

China
98-0681359

 

Amphenol East Asia Limited

 

Lai Jun

 

Ki Wei

 

Gao Qian

 

Hu Bo

 

80%

 


12%

 

4%

 

2%

 

2%

69.

 

Amphenol Commercial Products
(Chengdu) Co. Ltd.
Suite D3, Molding Tool Ind Park
West District of Chengdu Tech Zone
Chengdu, 611731 China

 

China
98-0681357

 

Amphenol East Asia Limited

 

100%

70.

 

Amphenol East Asia Electronic Technology (Shenzhen) Co. Ltd.
1st Floor of Bldg AM2, Bldg AM3
Tang Wei Ind Zone Of Industrial Headquarters,
Tang Wei Industrial Community
Gong Ming, Goang Ming New District
Shenzhen City

 

China
98-0487958

 

Amphenol East Asia Limited

 

100%

71.

 

Amphenol Fiber Optic Technology (Shenzhen) Co., Ltd.
No.2 Chang Feng Rd, Dong Keng Communities, Gongming, GuangMing New District,
Shenzhen, China

 

China
98-0681364

 

Amphenol East Asia Limited

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

72.

 

Amphenol (Ningde) Electronics Co., Ltd
No. 18, Standard Factory, 3rd Floor
Dong Qiao Industrial Concentration Zone
Ningde, Fujian 352100, China

 

China

 

Amphenol East Asia Limited

 

100%

73.

 

Amphenol Goldstar Electronic Systems (Baicheng) Co. Ltd., China
177 Hengwei Road
Baicheng Economic Devpment Zone
Baicheng Jilin Province 137000

 

China
98-1225991

 

Amphenol East Asia Limited

 

Mr. Dehong Lan

 

90%

 


10%

74.

 

Amphenol Goldstar Electronic Systems (Yuling) Co. Ltd., China
No. 27 East 2nd Ring Road
Yulin, Guangxi Province, China

 

China
98-1225973

 

Amphenol East Asia Limited

 

Mr. Dehong Lan

 

90%

 


10%

75.

 

Amphenol JET (Haiyan) Interconnect Technology Co., Ltd
Room 301-4, Chuang Ke Centre, No. 1817,
Hai Gang Da Dao,
Hai Yan Economic Development Zone,
Jia Xing, Zhejiang, China

 

China

 

Amphenol East Asia Limited

 

Wise Long Technology Limited

 

90%

 


10%

76.

 

Amphenol Kai-Jack (Shenzhen) Inc.
Block DM 2 Tang Wei Ind. District
Tang Wei Community, Feng Huang StGuang Ming New District
518132 Shenzhen, China

 

China
98-0539787

 

Amphenol RF Asia

 

100%

77.

 

Amphenol PCD (Shenzhen) Co., Ltd.
Building 21, The 1st Industrial Zone, Liao Keng,
Shi Yan Street, Bao An District, Shenzhen, China

 

China
98-0681366

 

Amphenol East Asia Limited

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

78.

 

Amphenol Phoenix (Anji) Telecom Parts Co., Ltd.
No. 1, Building 4, Tianhuangping North Road, Dipu Street, Anji County, Huzhou
City, Zhejiang Province, China

 

China

 

Amphenol East Asia Limited

 

Phoenix Industry Capital LLC

 

95%

 


5%

79.

 

Amphenol (Qu Jing) Technology Co. Ltd.
Bldg 1, West Side of Jingyang Road
Xi Cheng Industrial Park, Qu Jing City
Yun Nan Province, China

 

China
98-1027502

 

Amphenol East Asia Limited

 

100%

80.

 

Amphenol Shouh Min Industry (Shenzhen) Co., Ltd.
Block 6, The 4th Industrial Zone,
Da Wang Shan, Shajing Town, Baoan District
Shenzhen, China

 

China
98-0673402

 

Amphenol East Asia Limited

 

100%

81.

 

Amphenol Sunpool (Liaoning) Automotive Electronics Co., Ltd.
Building 1-5, Jintun Village, Group 1,
Jinjia Town, Changtu, Tieling, Liaoning, China

 

China

 

Amphenol East Asia Limited

 

Fang Bu

 

80%

 


20%

82.

 

Amphenol Technology (Shenzhen) Co. Ltd.
Block C, Xia Shi Jia 2nd Industrial Zone, Jiangshi Community, Gongming
Sub-district , Guangming New District, Shenzen City, China

 

China
98-0487963

 

Amphenol East Asia Limited

 

100%

83.

 

Amphenol Technology (Zhuhai) Co., Ltd.
No. 63-1, Xinghan Road
San Zao Town
Jin Wan District, Zhuhai City, China

 

China
98-0681505

 

Amphenol East Asia Limited

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

84.

 

Amphenol-TFC (Changzhou) Communications Equipment Co., Ltd.
100 HeHai Road, Changzhou New and High-Tech & Industrial Development Zone,
Changzhou, Jiangsu 213022
China

 

China
98-0556237

 

Amphenol East Asia Limited

 

100%

85.

 

Amphenol (Tianjin) Electronics Co., Ltd.
No. 17 Wujing Road
Dong Li Development Zone
Tianjin, China

 

China
83-0453042

 

Amphenol East Asia Limited

 

100%

86.

 

Amphenol Times Microwave
Electronics (Shanghai) Limited
Building 4, No. 318,
Yuan Shan Road, Xin Zhuang Industrial Zone, Shanghai, 201108, China

 

China
98-0681506

 

Amphenol East Asia Limited

 

100%

87.

 

Amphenol (Xiamen) High Speed Cable Co., Ltd.
2nd-4th FL, Bldg 176, Xinfeng Road
Xiamen, Fujian, China 361009

 

China

 

Amphenol East Asia Limited

 

100%

88.

 

Anytek Electronic Technology (Shenzhen) Co. Ltd.
Building A, No. 10, Jia Le Road
Center Community of Pingdi Sub-District
Longgang District
Shenzhen City, PRC

 

China

 

Anytek International Co. Ltd.

 

100%

89.

 

Anytek International (Shanghai) Co. Ltd.
2F, 4th Building, No. 825, Ning Qiao Rd.
Jinqiao Ind. Dev. Zone
PuDong, Shanghai City PRC

 

China

 

Anytek International Co. Ltd.

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

90.

 

Auxel FTG Shanghai Co., Ltd.
6999 Chuansha Road, B20,
Pudong, Shanghai, China

 

China

 

Friedrich Göhringer Elektrotechnik GmbH

 

100%

91.

 

Casco Automotive (Suzhou) Co., Ltd
E-26th Building & C-27th Building Su Chun Industrial Park, No. 428 Xinglong
Street, Suzhou Industrial Park, China

 

China

 

Casco Holdings Co., Limited

 

100%

92.

 

Changzhou Amphenol Fuyang Communication Equipment Co., Ltd.
Feng Xi Road, Hi-Tech, Wujin City
Jiangsu Province 213166
China

 

China
32-0171103

 

Amphenol East Asia Limited

 

Changzhou Wujin Fengshi
Electronics Co., Ltd.

 

85%

 

 

15%

93.

 

East Asia Connector Services, Ltd.
2nd Floor, No. 271 Gang Ao Road
Wai Gao Qiao Free Trade Zone
Shanghai, China 200131

 

China

 

Asia Connector Services, Limited

 

100%

94.

 

FCI Connectors Dongguan Ltd.
Nan Wei
Qisha Village, Shatian Town
Dongguan City

 

China

 

FCI Asia Pte. Ltd

 

100%

95.

 

FCI Connectors Shanghai Ltd.
Section 9H, Warehouse 1, No. 499
Riying (N) Rd
Waigaoqiao Free Trade Zone
Shanghai PRC

 

China

 

FCI Connectors Hong Kong Ltd.

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

96.

 

FCI Nantong Ltd.
No. 990 Qingdao Rd
Economic Dev Area of Tongzhou
Jiangsu Province, PRC

 

China

 

FCI PRC LTD

 

100%

97.

 

Guangzhou FEP Automotive Electric Co., Ltd
3F, Zonghe Bldg, Zone B
Dongxing Industrial Area,
Nancun Town, Panyu District
Guangzhou City, China

 

China

 

Amphenol East Asia Limited

 

100%

98.

 

Guangzhou Amphenol Sincere Flex Circuits Co., Ltd.
No.A1 Wan An, Industrial Park,
Lanhe Town, Panyu District
Guangzhou, China

 

China
98-0490418

 

Amphenol East Asia Limited

 

100%

99.

 

Guangzhou Amphenol Electronics Co. Ltd.
Room 502, Unit 2, 4th FL
No. 15 Bldg, Xia GuangLi
Chaoyang District
Beijing, China

 

China
98-0681507

 

Amphenol East Asia Limited

 

100%

100.

 

Hangzhou Amphenol JET Interconnect Technology Co., Ltd.
No.29 Fu Tai Road
Shige Community
Zhongtai Town, Yuhang District, Hangzhou

 

China
98-1166328

 

Amphenol East Asia Limited

 

Mr. Suhang Yang

 

90%

 

 

10%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

101.

 

Hangzhou Amphenol Phoenix Telecom Parts Co., Ltd.
No. 98-5, Road
19 Hangzhou Economic & Technological Development Zone
Hangzhou, Zhejiang Province
China

 

China

 

Amphenol MCP Korea Limited

 

 

 

Mr. Huang Zhun

 

95%

 

 

 

 

5%

102.

 

Kunshan Amphenol Zhengri Electronics Co., Ltd.
No. 62 Peng Lang Da Tong Road
Development Zone
Kunshan City, Jiangsu Province
China 215333

 

China
98-1038046

 

LTW Top Tech (Somao) Co., Ltd.

 

100%

103.

 

Nantong Docharm Amphenol Electronics Co., Ltd.
West Hehai Road No. 599,
Haimen City, Jiangsu Province
China

 

China

 

Amphenol East Asia Limited

 

Mr. Jun Yu

 

90%

 


10%

104.

 

SGX Sensortech China Limited
F1-F2, Unit A, Building 4, No. 4997 Road BaoAn, Jiading, Shanghai 200021

 

China

 

SGX Sensortech China Holdco Limited

 

100%

105.

 

* Shanghai Amphenol Airwave Communication Electronics Co. Ltd.
#689 Shen Nan Road
Min Hang District
Xinzhuang Industrial Area
Shanghai 201106, China

 

China
98-0488911

 

Amphenol East Asia Limited

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

106.

 

Shanghai Tecvox Trading Co. Ltd.
Rm 2101, No. 228, Zhang Yang Rd.
PuDong New District,
Shanghai

 

China
98-1166068

 

Amphenol East Asia Limited

 

100%

107.

 

Shenyang Amphenol Sunpool Automotive Electronics Co., Ltd.
18 Linhai Road, Economic Development District
Shenyang, Liaoning, China

 

China

 

Amphenol East Asia Limited

 

Fang Bu

 

80%

 


20%

108.

 

Tianjin Amphenol KAE Co., Ltd.
#27, Yi Jing Road
Dongli Electronic & Technological Development Zone,
Tianjin, China

 

China
98-0681509

 

Amphenol Commercial Interconnect Korea

 

100%

109.

 

Zhongshan Feisaide
Electromechanical Co., Ltd.,

 

China

 

Friedrich Göhringer Elektrotechnik GmbH

 

Zhongshan Sai Ci Xu Sheng

 

Shanghai Phoeni- Tech
10%

 

80%

 


10%

 


10%

110.

 

Průmyslová 1471,
363 01 Ostrov, Czech Republic

 

Czech Republic

 

KE Elektronik, GmbH

 

100%

111.

 

MoCorp Holding A/S
Smedetoften 12
3600 Frederikssund

 

Denmark

 

Amphenol Benelux B.V.

 

100%

112.

 

Procom A/S
Smedetoften 12
3600 Frederikssund
Denmark

 

Denmark

 

MoCorp Holding A/S

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

113.

 

Amphenol ConneXus Ou
Laanemere tee 72A
139 14 Tallinn, Estonia

 

Estonia

 

Amphenol International Ltd.

 

100%

114.

 

Ionix Systems Ou
Pikk tn 59b
Kuressaare, Saare County
93815 Estonia

 

Estonia

 

Ionix Systems Limited

 

100%

115.

 

Amphenol Finland Oy
Malminkatu 16 A, Voimatalo 6th Floor
Fl-00100 Helsinki,Finland

 

Finland

 

Amphenol Corporation

 

100%

116.

 

Amphenol Air LB SAS
2 Rue Clement Ader,
ZAC de We
08110 Carignan, France

 

France

 

Amphenol France SAS

 

100%

117.

 

Amphenol France Acquisition SAS
Promenade de l’Arve
Thyez, France

 

France

 

Amphenol France SAS

 

100%

118.

 

Amphenol France SAS
Promenade de l’Arve
74300 Thyez,France

 

France
98-0345912

 

Amphenol International Ltd.

 

100%

119.

 

Amphenol Provens SAS
75 chemin de la Verdiere Parc d’Activite la Verdiere II 13880 Velaux, France

 

France

 

Amphenol France Acquisition SAS

 

100%

120.

 

Amphenol Socapex S.A.S.
Promenade de l’Arve
74300 Thyez, France

 

France

 

Amphenol France SAS

 

100%

121.

 

Auxel S.A.S

 

France

 

Stemfi S.A.S

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

122.

 

FCI Besancon SA
2 rue Lafayette Quartier Planoise
25000 Besancon
France

 

France

 

FCI S’ Hertogenbosch BV

 

100%

123.

 

Filec Production S.A.S.
Z.I. rue de Dissee
79600 Airvault, France

 

France

 

Filec SAS

 

100%

124.

 

Filec S.A.S.
Z.I. rue de Dissee
79600 Airvault, France

 

France

 

Amphenol France SAS

 

100%

125.

 

Jaybeam Wireless S.A.S.
847 chemin du Roy
Zone Industrielle de la Boitardiere
37400 Amboise, France

 

France

 

Amphenol France Acquisition SAS

 

100%

126.

 

Procom France SARL
“128bis Avenue Jean Jaures
Lot Batiment J
94200 Ivry Sur Seine”, France

 

France

 

Procom A/S

 

100%

127.

 

Societe d’Etudes et de Fabrications Electroniques et Electriques
Zone Industrielle des Cazes
B.P. 243
12400 Saint-Affrique, France

 

France

 

Amphenol Socapex S.A.S.

 

100%

128.

 

Stemfi S.A.S
Gondecourt 59147, Zone Industrielle,
Rue e la Barre, France

 

France

 

Amphenol France Acquisition SAS

 

100%

129.

 

S.C.I. Palin
Rue de la Barre Zone, 59147 Gondecourt

 

France

 

Stemfi S.A.S

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

130.

 

All Sensors GmbH

 

Germany

 

All Sensors Corporation
34%
SIRASYS GmbH
24.2%
Markus Schwan
24.2%
Senda GmbH (FKA Schefter Capital GmbH)
9.2%
JOISO GmbH
8.4%

 

34%

 

24.2%

 

24.2%

 

9.2%

 

 

8.4%

131.

 

Amphenol Advanced Sensors Germany GmbH
Sinsheimer Street 6
Pforzheim, Germany 75179

 

Germany

 

Amphenol Technologies Holding GmbH

 

100%

132.

 

Amphenol Air LB GmbH
Am Kleinbahnhof 4
D66740 Saalouris, Germany

 

Germany

 

Amphenol Technologies Holding GmbH

 

100%

133.

 

Amphenol Germany GmbH
August-Haeusser-Strasse 10
74080 Heilbronn, Germany

 

Germany

 

Amphenol Corporation

 

100%

134.

 

Amphenol Technologies Holding GmbH
August-Haeusser-Strasse 10
74080 Heilbronn, Germany

 

Germany

 

Amphenol Germany GmbH

 

100%

135.

 

Amphenol-Tuchel-Electronics GmbH
August-Haeusser-Strasse 10
74080 Heilbronn, Germany

 

Germany

 

Amphenol Technologies Holding GmbH

 

100%

136.

 

Amphenol Tuchel Industrial GmbH
August-Haeusser-Strasse 10
74080 Heilbronn, Germany

 

Germany

 

Amphenol Tuchel Electronics GmbH

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

137.

 

Casco Holdings GmbH
Züricher Strasse 3
60437 Frankfurt am Main, Germany

 

Germany

 

ARCAS Automotive Group (Luxco1)S.a.r.l.

 

100%

138.

 

Casco Logistics GmbH
Werkstrasse 31-35
68519 Viernheim, Germany

 

Germany

 

Casco Holdings GmbH

 

100%

139.

 

Casco Schoeller GmbH
Züricher Strasse 3
60437 Frankfurt am Main, Germany

 

Germany

 

Casco Holdings GmbH

 

100%

140.

 

Edwin Deutgen, Kunststofftechnik GmbH
Kumpenkampsheide 1
D-29320 Hermannsburg
Germany

 

Germany

 

Amphenol Technologies Holding GmbH

 

100%

141.

 

Ehrlich Werkzeug- & Gerätebau GmbH
Gewerbering 16
01824 Konigstein/OT
Leupoldishain

 

Germany

 

Amphenol Corporation

 

100%

142.

 

FCI Deutschland GmbH
An den drei Hasen 37
61440 Oberursel
Germany

 

Germany

 

FCI S’ Hertogenbosch BV

 

100%

143.

 

FEP Fahrzeugelektrik Pirna Verwaltungs GmbH
Hugo-Kuttner StraBe 8
01796 Pirna, Germany

 

Germany

 

Amphenol International Limited

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

144.

 

FEP Fahrzeugelektrik Pirna GmbH & Co. KG
Hugo-Kuttner StraBe 8
01796 Pirna, Germany

 

Germany

 

Filec SAS

 


FEP Fahrzeugelektrik Pirna Verwaltungs GmbH

 

100%
Limited Partner
0%
General Partner

145.

 

Friedrich Göhringer Elektrotechnik GmbH
Gerwigstraße 8
78098 Triberg im Schwarzwald

 

Germany

 

Auxel SAS

 

100%

146.

 

Intelligente Sensorsysteme GmbH

 

Germany

 

Amphenol Technologies Holding GmbH

 

100%

147.

 

Jade Sensortechnik GmbH

 

Germany

 

Intelligente Sensorsysteme GmbH

 

Nagano Keiki Col. Ltd. (Japan)

 

49%

 


51%

148.

 

KE Elektronik GmbH
Im Klingenferd 21,
D74594 Kressberg-Marktlustenau
Germany

 

Germany

 

Amphenol Technologies Holding GmbH

 

100%

149.

 

PerLoga Personal und Logistik GmbH
Schiller Str. 28b 01796 Pirna, Germany

 

Germany

 

FEP Fahrzeugelektrik Pirna GmbH & Co. KG

 

100%

150.

 

Procom Deutschland GmbH
Jarplund-Weding
Heideland Süd 28
24976 Handewitt Germany

 

Germany

 

Procom A/S

 

100%

151.

 

SGX Sensortech GmbH
Südwestpark 37-41
90449 Nürnberg

 

Germany

 

Amphenol Technologies Holding GmbH

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

152.

 

Amphenol East Asia Limited
Rm. 04-05, FL 26
Railway Plaza
39 Chatham Road South
Tsmishatsui, Kowloon
Hong Kong

 

Hong Kong

 

Amphenol Corporation

 


Amphenol International Limited

 

99%

 


1%

153.

 

Amphenol RF Asia Limited
Rm. 2604-5, 26th Floor
Railway Plaza
39 Chatham Road South
Tsimshatsui, Kowloon
Hong Kong

 

Hong Kong
98-0539785

 

Amphenol East Asia Limited

 

100%

154.

 

Casco Holdings Co. Limited
04-05, FL 26, Railway Plaza
39 Chatham Road South
Tsimshatsui, Kowloon, Hong Kong

 

Hong Kong

 

Amphenol East Asia Limited

 

100%

155.

 

FCI Connectors Hong Kong Limited
Unit B, 27/F, Railway Plaza
No. 39 Chatham Road South
Tsimshatsui, Kowloon, Hong Kong

 

Hong Kong

 

Amphenol FCI Asia Pte. Ltd.

 

100%

156.

 

FCI PRC Limited
Unit B, 27/F, Railway Plaza
No. 39 Chatham Road South
Tsimshatsui, Kowloon, Hong Kong

 

Hong Kong

 

Amphenol FCI Asia Pte. Ltd.

 

100%

157.

 

Hangzhou Amphenol Phoenix Hong Kong Company Limited
Room 2604-05, 26th Floor,
Railway Plaza, 39 Chatham Road South
Tsmishatsui, Kowloon, Hong Kong

 

Hong Kong

 

Amphenol East Asia Limited

 

Phoenix Industry Capital LLC

 

95%

 


5%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

158.

 

Shanghai Amphenol Airwave Communication Electronics (Hong Kong) limited
Room 2604-05, 26th Floor,
Railway Plaza, 39 Chatham Road South
Tsmishatsui, Kowloon, Hong Kong

 

Hong Kong

 

Amphenol East Asia Limited

 

100%

159.

 

FCI Electronics Hungary KfT
2800 Tatabanya, Fo ter 30. II. Em, Hungary

 

Hungary

 

FCI S’ Hertogenbosch BV

 

100%

160.

 

Amphenol Interconnect India Private Limited
P.O. Box No. 1
Plot No. 105 Bhosari Industrial Area
Pune - 411 026
India

 

India

 

Amphenol Technologies Holding GmbH

 

Amphenol Corporation

 

60%

 

 

 

40%

161.

 

Amphenol Omniconnect India Private Limited
Plot No. 3/4B and 5A
CMDA’s Industrial Area
Maraimalai Nagar
Tamil Nadu 603209, (Chennai) India

 

India

 

Amphenol Corporation

 


Amphenol International Ltd.

 

Amphenol Singapore Pte. Ltd.

 

25.1%

 


25.1%

 


49.8%

162.

 

Amphetronix Offset Interconnect Solutions Private Limited
105, BHOSARI INDUSTRIAL AREA,
BHOSARI PUNE MH 411026

 

India

 

MEL Systems and services Limited

 

ATX Employees Welfare Trust

 

Amphenol Corporation

 

40%

 


34%

 


26%

163.

 

Auxel FTG India Pvt Ltd.
A-102, CASA ANSAL APARTMENTS, 18 BANNERGHATTA ROAD, N S PALYA, BANGALORE

 

India

 

Stemfi S.A.S

 


Indrashis DeSarker

 

99.97%

 


0.03%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

164.

 

FCI GBS India Pte Ltd
2089, Tripunithura Road
Thykoodam, Cochin 682 019

 

India

 

Amphenol FCI Asia Pte. Ltd.

 

Amphenol FCI Connectors Singapore

 

99%

 


1%

165.

 

FCI OEN Connectors Limited
2089, Tripunithura Road
Thykoodam, Cochin 682 019

 

India

 

Amphenol FCI Asia Pte Ltd.

 

Public Resident

 

Public Non-Resident

 

97.79%

 


2.15%

 

0.06%

166.

 

PT Casco SEA
Cammo Industrial Park
Block B2 #3A
Batam Center 29461
Riau, Indonesia

 

Indonesia

 

ARCAS Automotive Group (Luxco 1) S.a.r.l.

 


Amphenol Benelux, B.V.

 

99%

 

 

 

1%

167.

 

Amphenol TCS Ireland Limited
6th Floor, 2 Grand Canal Square
Dublin 2, Ireland

 

Ireland
98-0463506

 

Amphenol Corporation

 

100%
Note: Sub is Non-Entity for Tax Purposes

168.

 

Amphenol Bar-Tec, LTD
3 Hagavish St. POB 2479, Kfar Saba, 44641

 

Israel

 

Amphenol Corporation

 

100%

169.

 

Amphenol Tel-Ad Ltd.
13 Atir Yeda Street, POB 2408
Kfar Saba 44641 Iseael

 

Israel

 

Amphenol Corporation

 

100%

170.

 

Amphenol Italia S.r.l
Via Barbaiana 5
20020 Lainate, Milan, Italy

 

Italy

 

Amphenol Technologies Holding GmbH

 

100%

171.

 

Casco Imos Italia S.r.l.
Via A. Doria n.15 - 10123 Torino, Italy

 

Italy

 

ARCAS Automotive Group (Luxco 1) S.a.r.l.

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

172.

 

Tecvox Europe SRL
Corso Re Umberto 1
10121 Torino, Italy

 

Italy

 

Amphenol Corporation

 

100%

173.

 

All Sensors Asia Pacific K.K.

 

Japan

 

All Sensors Corporation

 

Tetsuo Shinno

 

65%

 

35%

174.

 

Amphenol Japan Ltd.
Head Office
2-2-8 Shin-YuKohama
Kohoku-Ku, Yokohama City,
Japan 222-0033

 

Japan

 

Amphenol Corporation

 

100%

175.

 

FCI Japan K.K.
47-1 Ooi 1-Chome,
Shinagawa-Ku,
Tokyo 140-0014, Japan

 

Japan

 

Amphenol FCI Asia Pte Ltd

 

100%

176.

 

TCS Japan K.K.
72-1 Eda-cho, Aoba-ku
Yokohama 225-0013 Japan

 

Japan

 

Amphenol Japan Ltd.

 

100%

177.

 

Amphenol-Daeshin Electronics and Precision Co. Ltd.
Songnae-dong 14,
Gyeongin-ro 133 Beon-gil
Sosa-gu, Bucheon-si, Gyeonggi-do 14724, Korea

 

Korea

 

Amphenol International Ltd.

 

100%

178.

 

Amphenol Commercial Interconnect Korea Co., Ltd. (ACIK)
66, Saneop-ro 92 Beon-gil
Gwonseon-gu, Sawon-si,
Gyeonggi-do, Korea 16643

 

Korea

 

Amphenol Netherlands Holdings 2 B.V.

 

100%

179.

 

Amphenol MCP Korea Limited
640 -23, Jooseok-ro, Bibong-myeon,
Hwaseong-si, Gyeonggi-do 18293, Korea

 

Korea
98-0673398

 

Amphenol Netherlands Holdings 2 B.V.

 

Amphenol Netherlands Holdings 1 B.V.

 

70%

 


30%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

180.

 

Amphenol Sensing Korea Company Limited
23 Hansan street, Cheongbuk-Myeon,
Pyeongtaek-si, Gyeonggi-do 17792, Korea

 

Korea
98-1141852

 

Amphenol Benelux B.V.

 

100%

181.

 

FCI Connectors Korea Ltd.
66, Saneop-ro 92 Beon-gil
Gwonseon-gu, Suwon-si,
Gyeonggi-do 16643, , Korea

 

Korea

 

Amphenol FCI Asia Pte Ltd

 

100%

182.

 

U-Jin Cable Ind. Co., Ltd.
167-4, Naepan-ri, Yeondong-myeon, SeJong-si 30068,Korea

 

Korea

 

Amphenol International
Ltd.

 

100%

183.

 

Air LB International Development S.A.
12-14 Boulevard d’Avranches
L 1018 Luxembourg, Luxembourg

 

Luxembourg

 

Amphenol Air LB SAS

 

100%

184.

 

ARCAS Automotive Group (Luxco 1) S.a.r.l.
7, rue Robert Stümper, L-2557, Luxembourg

 

Luxembourg

 

Amphenol Benelux, B.V.

 

100%

185.

 

Amphenol Technology Macedonia Dooel Kocani
9 Ungarska str
2300 Kocani, Macedonia

 

Macedonia

 

Amphenol Corporation

 

100%

186.

 

Amphenol Malaysia Sdn. Bhd.
Level 25, Menara Hong Leong No. 6 Jalan Damanlela, Bukit Damansara 50490 Kuala
Lumpur
Malaysia

 

Malaysia

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

187.

 

Amphenol TCS (Malaysia) Sdn. Bhd.
Level 25, Menara Hong Leong No. 6 Jalan Damanlela, Bukit Damansara 50490 Kuala
LumpurMalaysia

 

Malaysia

 

Amphenol Malaysia
Sdn. Bhd.

 

100%

188.

 

FCI Connectors Malaysia Sdn . Bhd.
PLO 205 Jalan Cyber 14 Kawasan Senai
81400 Malaysia

 

Malaysia

 

Amphenol FCI Asia Pte Ltd

 

FCI Connectors Hong Kong Ltd

 

73%

 


27%

189.

 

Anytek International Co. Ltd.
c/o Genpro Consulting (Mauritius) Inc.
Level 3, Alexander House
35 Cybercity, Ebene, Mauritius

 

Mauritius

 

Anytek Technology Corp. Ltd.

 

100%

190.

 

Amphenol Alden Products Mexico
S.A. de C.V.
Calle Severino Talamante No. 6-B
Hermosilla
Sonora, Mexico

 

Mexico

 

Amphenol Alden
Products Company

 


Amphenol International
Ltd.

 

99.998%

 

 


0.002%

191.

 

Amphenol Comercial S.A. de C.V.
Carretera Internacional Km. 6.5 Zona Industrial Nogales
Nogales, Sonora, México C.P. 84094

 

Mexico

 

Amphenol Corporation

 


Amphenol International
Ltd.

 

99.998%

 


0.002%

192.

 

Amphenol Optimize Mexico S.A. de C.V.
Calle Los Gavilanes #51
Parque Industrial, San Ramon
Apartado Postal 205-A
Nogales, Sonora, Mexico

 

Mexico

 

Amphenol Optimize Manufacturing Co.

 

Amphenol International Ltd.

 

99.9%

 


0.1%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

193.

 

Amphenol TCS de Mexico S.A. de C.V.
El Dorado 65 Colorado 2
Parque Industrial El Dorado
Mexicali, B.C., Mexico C.P. 21190

 

Mexico

 

Amphenol Corporation

 

Amphenol International Ltd.

 

99.998%

 

0.002%

194.

 

Cemm-Mex, S.A. de C.V.
Parque Industrial Kalos Guadalupe
Carretera a Reynosa Km 12.6
Iris No 105 C.P. 67196
Guadalupe, N.L.
Mexico

 

Mexico

 

Amphenol Corporation

 


Amphenol International Ltd.

 

99.8%

 


0.2%

195.

 

Genasco S.A. de C.V.

 

Mexico

 

General Assembly Corporation

 

Flexus USA Inc.

 

99.99%

 


0.01%

196.

 

Precision Cable Manufacturing Corporation. de Mexico, S.A. de C.V.
Lot 14A, Lot 15B, Lot 15C
Parque Industrial Reynosa
Reynosa, Tamaulipas, Mexico

 

Mexico

 

Amphenol Interconnect Products Corp.

 

Amphenol Corporation

 

99.96%

 


0.04%

197.

 

Telect de Mexico S. de R.L. de C.V.
1. Calzada Juan Gil Preciado #2450 Int. 1 y 2 Colonia Los Robles, CP. 45134,
Zapopan Jalisco, Mexico

 

Mexico

 

Telect Inc

 

Amphenol International Ltd.

 

99.98%

 

0.02%

198.

 

Thermometrics Mexico, S.A. de C.V.
Calle 7 Norte #110
Colonia, Ciudad Industrial
Tijuana, BC Mexico 22000

 

Mexico

 

Amphenol Thermometrics Inc.
Amphenol International Ltd.

 

99.8%

 

.2%

199.

 

Amphenol Netherlands Holdings 1 B.V.
Hoofdveste 19, 3992DH
HoutenThe Netherlands

 

Netherlands

 

Amphenol International Ltd.

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

200.

 

Amphenol Netherlands Holdings 2 B.V.
Hoofdveste 19, 3992DH
HoutenThe Netherlands

 

Netherlands
98-0556234

 

Amphenol Netherlands Holdings 1 B.V.

 

100%

201.

 

Amphenol Benelux B.V.
Hoofdveste 19
3992 AK Houten
The Netherlands

 

Netherlands

 

Amphenol Corporation

 

100%

202.

 

FCI S’Hertogenbosch BV
Hoofdveste 19
3992 AK HoutenThe Netherlands

 

Netherlands

 

Amphenol FCI Asia Pte Ltd

 

100%

203.

 

Amphenol Phitek Limited
Level 4, 2 Kingdon Street, Newmarket, Auckland 1023, New Zealand

 

New Zealand

 

Amphenol East Asia Limited

 

100%

204.

 

SGX Europe SP z.o.o.
Building 11
Ligocka St. 103
40-568 Katowice, Poland

 

Poland

 

Amphenol Technologies Holding GmbH

 

100%

205.

 

Amphenol Advanced Sensors
Puerto Rico, LLC
361 San Francisco Street, 4th Floor,
San Juan, PR 00901

 

Puerto Rico
66-0812424

 

Amphenol Benelux BV

 

100%

206.

 

LTW Technology (Samoa) Co., Ltd.
Portcullis TrustNet Chamber
P. O. Box 1225
Apia, Samoa

 

Samoa
98-1038175

 

Amphenol LTW Technology Co., Ltd.

 

100%

207.

 

LTW Top Tech (Samoa) Co., Ltd.
Portcullis TrustNet Chamber
P. O. Box 1225
Apia, Samoa

 

Samoa
98-1038189

 

LTW Technology (Samoa) Co., Ltd.

 

100%

208.

 

Amphenol Automotive Technology d.o.o. Trstenik

 

Serbia

 

Amphenol Benelux BV

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

209.

 

Amphenol Singapore Pte. Ltd.
159 Kampong Ampat #04-01 KA Place
Singapore 368328

 

Singapore

 

Amphenol East Asia Limited

 

100%

210.

 

Casco Automotive Singapore Pte, Ltd.
159 Kampong Ampat #04-01 KA Place
Singapore 368328

 

Singapore

 

ARCAS Automotive Group (Luxco 1) S.a.r.l.

 

100%

211.

 

Amphenol FCI Asia Pte. Ltd.
159 Kampong Ampat
#04-01 KA Place
Singapore 368328

 

Singapore

 

Amphenol East Asia Ltd. Hong Kong

 

100%

212.

 

Amphenol FCI Connectors Singapore Pte. Ltd.
159 Kampong Ampat #04-01 KA Place
Singapore 368328

 

Singapore

 

Amphenol FCI Asia Pte Ltd

 

100%

213.

 

Cemm Thome SK, spol s.r.o.
Budovatel’ ska 38, 080 01
Presov,
Slovak Republic

 

Slovakia

 

KE Elektronik, GmbH

 

100%

214.

 

KE Presov Elektrik, s.r.oJilemnickeho 5
080 01 Presov, Slovakia

 

Slovakia

 

KE Elektronik, GmbH

 

100%

215.

 

Amphenol Interconnect South Africa (Proprietary) Limited
(Formerly: Amphenol Terrier Technology Systems (Proprietary) Limited)
233 Rondebult Road
Farrar Park
Boksburg 1459, Gauteng, South Africa

 

South Africa

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

216.

 

Contactserve (Proprietary) Limited
121 Boshoff Street
New Muckleneuk 0181
South Africa

 

South Africa

 

Amphenol Interconnect South Africa (Proprietary) Limited

 

100%

217.

 

Piher Sensors & Controls S.A.
Poligono Industrial Municipal, vial T2, s/n 31500 Tudela (Navarra) Spain

 

Spain

 

Amphenol Technologies Holding GmbH

 

100%

218.

 

Amphenol Connexus AB
PO Box 1061, 171 22 Solna, Sweden

 

Sweden

 

Times Wire and Cable Company

 

100%

219.

 

FCI Connectors Sweden AB
Knarrarnasgatan 7,
16440 KistaSweden

 

Sweden

 

FCI S’ Hertogenbosch BV

 

100%

220.

 

Procom Antennas AB
Kanalvagen 17
183 30 Taby
Sweden

 

Sweden
556345-0237

 

Procom A/S

 

100%

221.

 

SGX Sensortech SA
Rue des Courtils 1
2035 Corcelles-Cormondreche

 

Switzerland

 

Amphenol East Asia Limited

 

100%

222.

 

Amphenol LTW Technology Co., Ltd.
5F-3, No. 51, Section 4
Zhongyang Road, Tucheng District
New Taipei City 236, Taiwan

 

Taiwan
98-1038163

 

Amphenol East Asia Limited

 

100%

223.

 

Amphenol Taiwan Corporation
No. 116, Lane 956
Zhong Shan Road
Taoyuan City, Taiwan, 33072

 

Taiwan

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

224.

 

Anytek Technology Corporation Ltd.
5F-6, No.77, Sec. 1, Xintai 5th Rd. Xizhi Dist.
New Taipei 22175, Taiwan

 

Taiwan

 

Amphenol FCI Asia PTE Ltd.

 

100%

225.

 

FCI Taiwan Limited
5F-6, No. 77, Sec. 1, Xintai 5th Rd, Xizhi District,
New Taipei City, 22175, Taiwan

 

Taiwan

 

Amphenol FCI Asia Pte Ltd

 

100%

226.

 

Amphenol Tunisia L.L.C.
1140 Industrial Zone
El Fahs, Tunisia

 

Tunisia

 

Amphenol Corporation

 


Amphenol International Ltd.

 

99%

 


1%

227.

 

Casco Automotive Tunisia S.a.r.l.
Parc D’Activite Economique
Menzel Bourguiba 7050
BP 146, Tunisia

 

Tunisia

 

ARCAS Automotive Group (Luxco 1) S.a.r.l.

 

Casco Holdings GmbH

 

99%

 


1%

228.

 

Lectric SARL
Z.I. EL Fahs — BP75
EL Fahs, 1140
Tunisia

 

Tunisia

 

Amphenol Corporation

 


Amphenol International Ltd.

 

99%

 


1%

229.

 

Amphenol Turkey Teknoloji Limited Şirketi
MASLAK MAHALLLESİ BİLİM SK. SUN PLAZA Apt. NO: 5 A/19 SARIYER/ISTANBUL

 

Turkey

 

Amphenol Corporation

 

100%

230.

 

Amphenol Middle East Enterprises FZE
Office No. C-32, Old Building
P.O. Box 932 A.F.Z.
Ajman, United Arab Emirates

 

UAE

 

Amphenol Corporation

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

231.

 

Amphenol Borg Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Commercial & Industrial UK, Limited

 

100%

232.

 

Amphenol Borg Pension Trustees Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Limited (UK)

 

100%

233.

 

Amphenol Commercial & Industrial UK, Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Holding UK, Limited

 

100%

234.

 

Amphenol Holding UK, Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Corporation

 

100%

235.

 

Amphenol Invotec Limited
Hedging Lane, Dosthill Tamworth, Staffordshire
B77 5HH England

 

U.K.

 

Amphenol Limited

 

100%

236.

 

Amphenol Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Borg Limited

 

100%

237.

 

Amphenol Thermometrics (UK) Limited
100 New Bridge Street
London EC4V GJA, United Kingdom

 

U.K.
98-1130975

 

Amphenol Limited

 

100%

238.

 

Berg UK Ltd. (Dormant)
New Penderel House, 4th Floor
283-288 High Holborn
London WC1V 7HP, England

 

U.K.

 

FCI Connectors UK Ltd.

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

239.

 

C&S Antennas Limited
Rutherford Drive
Park Farm South
Wellingborough, Northamptonshire
NN8 6AX, England

 

U.K.

 

RSI International
Ltd
.
CSA Ltd.

 

98.2%

 

 

1.8%

240.

 

CSA Limited
Rutherford Drive
Park Farm South
Wellingborough, Northamptonshire
NN8 6AX, England

 

U.K.

 

RSI International Ltd.

 

100%

241.

 

FCI Connectors UK Ltd.
New Penderel House, 4th Floor
283-288 High Holborn
London WC1V 7HP, England

 

U.K.

 

FCI S’ Hertogenbosch BV

 

100%

242.

 

Ionix Aerospace Limited
Prospect House
Taylor Business Park
Risley, Warrington WA3 6HP, UK

 

U.K.

 

Amphenol Limited

 

100%

243.

 

Ionix Holdings Limited
Prospect House
Taylor Business Park
Risley, Warrington WA3 6HP, UK

 

U.K.

 

Ionix Aerospace Limited

 

100%

244.

 

Ionix Systems Limited
Prospect House
Taylor Business Park
Risley, Warrington WA3 6HP, UK

 

U.K.

 

Ionix Holdings Limited

 

100%

245.

 

Jaybeam Limited
Rutherford Drive
Park Farm South
Wellingborough, Northamptonshire
NN8 6AX, UK

 

U.K.

 

Amphenol Limited

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

246.

 

Martec Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Limited

 

100%

247.

 

Printed Electronics Limited

 

U.K.

 

Amphenol Invotec Limited
Stephen Jones
Mark Pike
Neil Chilton
Matthew Bowman
John Ennis
Timothy Tatton

 

19%

 

10%

10%

31%

10%

10%

10%

248.

 

Pyle-National Ltd. (Dormant)
Thanet Way
Whitstable, Kent
CT5 3JF UK

 

U.K.

 

Amphenol Borg Limited

 

100%

249.

 

RSI International Limited
Rutherford Drive
Park Farm South,
Wellingborough, Northamptonshire
NN8 6AX, UK

 

U.K.

 

Jaybeam Limited

 

100%

250.

 

SGX Sensortech China Holdco Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol East Asia Limited

 

100%

251.

 

SGX Sensortech (IS) Limited
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Limited

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Name of Subsidiary/
Registered Address

 

Jurisdiction of
Incorporation/
U.S. Tax I.D.#

 

Direct
Parent(s)

 

Ownership
by (Each)
Direct
Parent

252.

 

Skymasts Antennas Ltd.
100 New Bridge Street
London EC4V 6JA

 

U.K.

 

Procom A/S

 

100%

253.

 

Spectra Strip Limited (Dormant)
Thanet Way
Whitstable, Kent
CT5 3JF England

 

U.K.

 

Amphenol Limited

 

100%

254.

 

SSI Technologies LLC

 

Wisconsin

 

Amphenol Corporation

 

100%

255.

 

SSI Technologies GmbH

 

Germany

 

SSI Technologies LLC

 

100%

256.

 

SSI Technologies s.r.o

 

Czech Republic

 

SSI Technologies LLC

 

100%

 

--------------------------------------------------------------------------------

* A Material Subsidiary as defined in the Credit Agreement

 

--------------------------------------------------------------------------------



 

SCHEDULE 6.06 — LITIGATION

 

NONE.

 

--------------------------------------------------------------------------------



 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

 

COMPANY AND DESIGNATED BORROWERS:

 

Amphenol Corporation

358 Hall Avenue

Wallingford, CT 06492

Attention: Craig A. Lampo, Senior Vice President & Chief Financial Officer

Phone: 203-265-8625

Fax: 203-265-8628

Email: clampo@amphenol.com

U.S. Taxpayer Identification Number: 22-2785165

 

ADMINISTRATIVE AGENT:

 

US Administrative Agent’s Office

(For payments and Requests for Credit Extensions):

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Mail code: IL-1 0010

Chicago, IL 60603

Attn: Leonida Mischke

Email: jpm.agency.servicing.1@jpmorgan.com

Phone: 312-385-7055

Fax: 844-490-5663

 

(Letters of Credit Requests):

 

JPMorgan Chase Bank, N.A.

10420 Highland Manor Dr., Floor 4

Tampa, FL 33610

Attn: Standby LC Unit

Email: gts.ib.standby@jpmchase.com

Phone: 800-634-1969

Fax: 856-294-5267

 

UK Administrative Agent’s Office

(For payments and Requests for Credit Extensions):

 

J.P. Morgan Europe Limited

Floor 6, 25 Bank Street

Canary Wharf

London E145JP

 

--------------------------------------------------------------------------------



 

Attn: The Manager

Fax: +44 (0)20 7777 2360

 

Account No. (for US Dollars):

 

Bank Name: JPMorgan Chase Bank, N.A.

ABA/Routing No.: 021000021

Account No.: 9008113381C3508

Account Name: Loan Processing DP

Ref: Amphenol Corp

 

Account No. (for Euro):

 

Pay: J.P. Morgan AG, Frankfurt (Swift - CHASDEFX)

Favour: J.P. Morgan Europe Limited (Swift - CHASGB22)

Account No.: DE93501108006001600037

Attn: Loans Agency

Ref: Amphenol Corp

 

Account No. (for Hong Kong Dollar):

 

Pay: JPMORGAN CHASE BANK, HONGKONG (Swift — CHASHKHH)

Account No.: 6743900091

Attn: Loans Agency

Ref: Amphenol Corp

 

Account No. (for Sterling):

 

Beneficiary: J.P. Morgan Europe Limited (CHASGB22)

Sort Code: 40-52-06

Account No.: 03043504

IBAN Number: GB82CHAS60924203043504

Attn: Loans Agency

Ref: Amphenol Corp

 

Account No. (for Yen):

 

To: JPMORGAN CHASE BANK(TOKYO BRANCH) TOKYO (Swift ID: CHASJPJT)

Favour: J.P. Morgan Europe Limited, London (Swift - CHASGB22)

Account No.: 0171458656

Attn:   Loans Agency

Ref: Amphenol Corp

 

3

--------------------------------------------------------------------------------



 

Other Notices as Administrative Agent:

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Mail code: IL-1 0010

Chicago, IL 60603

Attn: Leonida Mischke

Email: jpm.agency.servicing.1@jpmorgan.com

Phone: 312-385-7055

Fax: 844-490-5663

 

JPMorgan Chase Bank, N.A.

2 Corporate Drive, Floor 07

Mail code: CT1 - 2000

Shelton, CT 06484

Attn: David Short

Email: david.t.short@jpmorgan.com

Phone: 203-944-8423

Fax: 203-944-8495

 

4

--------------------------------------------------------------------------------